 In the Matter Of WEST KENTUCKY COAL COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT No. 23Cases Nos. C-456 and R-615.-Decided December 3, 1938Coal Mining Industry-Interference, Restraint, and Coercion:employment of"guards" to interfere with organizational activities ; circulation of petitions tobe used as justification for intervention in organizational activities ; interferencewith organizational activities and surveillance of union meetings ; discriminationagainst non-employees for purpose of discouraging organizational activity ; de-motion of employees for union membership and activity ; threat to close certainmines unless organizational activities cease ; intimidation of union leaders, organ-izers, and members ; maintenance of guard towers for purpose of intimidatingunion organizers ; expressed opposition to labor organization ; engendering fearof loss of employment for union membership or activity; employer ordered tocease interfering with right of persons to enter towns or camps for purpose ofgiving aid, advice, and information to others concerning rights guaranteed bytheAct-Company-Dominated Union:domination of and interference with for-mation and administration; support; circulation of allegiance cards, by "guards"and others, during working hours, with tacit assent of supervisory employeesand officials; coercion to join; disestablished, as agency for collective bargain-ing-Check-Off:agreement for, with company-dominated union ; acquiescencein,not free choice of employees; employer ordered to cease use of, in behalf ofcompany-dominated union ; employer ordered to reimburse employees, individu-ally and in full, for amounts deducted since July 5, 1935, from earnings as cluesand assessments, if any, for company-dominatedunion-Con tract:employerordered to cease giving effect to any contract it has or may have entered intowith organization found to be company-dominated-Discrimination: as to tenureof employment : discharges, for union membership and activity ; transfer ofemployee to work not within his physical ability, held to constitute discharge ;demotion of employees for union membership and activity ; charges of, dismissedas to fourpersons-Reinstatement Ordered:discharged employees-BuckPayawarded discharged employees: as to one such employee, not to include periodbetween date of Intermediate Report and date of Decision-"NetEarnings":nodeduction in computing : for expenses incurred in connection with obtainingregular and substantially equivalent employment elsewhere ; for amounts re-ceived fromunion-Investigation of Representatives:controversy concerningrepresentation of employees; appropriateunit-Unit Appropriate for C.o'lectiveBargaining:production employees, excluding supervisory employees and guards-Election Ordered:time to be set in future when effects of unfair labor practiceshave been dissipated ; name of union found to be company-dominated, omittedfromballot-Collective Bargaining:absolute refusal to meet with representatives ;employer's position one of wilful disregard for rights of employees ; obstructingof membership precludes finding of ; special form of remedial order : employerordered to bargain collectively with union, upon request, and to recognize sameas exclusive representative, provided union is selected in election later to beheld by majority of employees voting therein, and is certified by Board asexclusive representative of all employees in appropriate unit.10 N. L R. B., No. 10.88 DECISIONS AND ORDERS89Mr. Herbert N. Shenkin,for the Board.Gordon cC Gordon cQ Moore,byMr. M. K. Gordon, Mr. NevilleMoore,andMr. Abner Johnston,ofMadisonville,Ky., for the respondent.Fox & Gordon,byMr. B. N. Gordon,of Madisonville, Ky., for theUnion.Mr. Charles G. Franklin,of Madisonville, Ky., for the E. M. B. A.Mr. A. Bruce Hunt, Jr.,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Ed. J. Morgan,president of United Mine Workers of America, District No. 23,herein called the Union, the National Labor Relations Board, hereincalled the Board, by Robert H. Cowdrill, Regional Director for theEleventh Region (Indianapolis, Indiana) issued its complaint, datedDecember 2, 1937, against West Kentucky Coal Company, Sturgis,Kentucky, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (2), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint, accom-panied by notice of hearing, were duly served upon the respondent,theUnion, and upon Employes' Mutual Benefit Association, St.Bernard and Wesko Chapters, herein called the E. M. B. A., a labororganization alleged in the complaint to be dominated and supportedby the respondent.With respect to the unfair labor practices, the complaint allegedin substance (a) that the respondent dominated and interfered withthe administration of the E. M. B. A., and contributed financial andother support to it; (b) that on various dates during May, June,July, August, and November, 1937, the respondent discharged cer-tain employees, namely, Straudie Ratley, Albert Johnson, AlfredArnold, Carroll Williams, Mark Thomas Jenkins, Charlie R. Hayes,James R. Stokes, and Miles H. Cannon, for the reason that theyhad joined and assisted the Union, thereby discriminating in regardto their hire and tenure of employment and discouraging member-ship in the Union; (c) that on July 27, 1937, and thereafter, therespondent refused to bargain collectively with the Union as the _90NATIONAL LABOR RELATIONS BOARDrepresentative of the production employees at the respondent's minesNos. 2 and 8, although a majority of said employees had designatedthe Union their representative for the purpose of collective bargain-ing within units appropriate therefor; and (d) that by the afore-mentioned acts and each of them, and in various other ways, therespondent interfered with, restrained, and coerced its employees in-the exercise of the rights guaranteed in Section 7 of the Act.On December 7, 19379 the respondent filed a notion to dismiss thecomplaint for lack of jurisdiction and a motion to strike from the-complaint certain language which alleged that the respondent haddominated the E. M. B. A. prior to July 5, 1935, the effective date ofthe Act.On the same day the respondent also filed an answer tothe complaint denying that its operations affect interstate commercewithin the meaning of the Act and that it had engaged in or was'engagi ng in the alleged unfair labor practices.On December 14, 1937, the E. M. B. A. filed with the Regional Di-rector a motion to intervene, stating that it was a labor organizationcomposed of employees of the respondent, that it had bargained col-lectively with the respondent on behalf of its members who wereproduction employees, and that ,,t contract governing wages, hours, andworking conditions had been entered into between it and the respond-ent.The motion to intervene was granted by the Regional Directorby an order dated December 14, 1937, which was duly served upon theparties.Pursuant to the notice, a hearing was held in Madisonville, Ken-tucky, on December 17, 18, 20, and 21, 1937, and January 4, 5, 6, 7, 8,-110,and 11, 1938, before David F. Smith, the Trial Examiner duly-designated by the Board. The Board, the respondent, the Union, andthe E. M. B. A. were represented by counsel and participated in thehearing.Full opportunity to be, heard, to examine and cross-examinewitnesses, and to produce evidence bearing upon the issues was affordedto all parties.At the opening of the hearing, the respondent renewed its motionsto dismiss and to strike, both of which were denied by the Trial Ex-aminer.His rulings thereon are hereby affirmed.At the same timethe E. M. B. A. filed its answer, denying that it had been interferedwith or dominated by the respondent since July 5, 1935, or that therespondent had contributed financial support to it since September.1935, and stating affirmatively that the E. M. B. A. was the duly-selected representative of its members for the purposes of collectivebargaining with the respondent.During the course of the hearing,-counsel for the Board moved to amend the complaint to include thename of one additional employee, George Hughes, as having been dis-:eriminatorily discharged and thereafter reinstated.The respondent DECISIONS AND ORDERS91consented to this amendment, and it was agreed by the parties that therespondent could traverse the amended complaint without filing aformal answer.At the close of the Board's case, the Trial Examinergranted a motion by counsel for the Board to amend the complaint toconform to the evidence.His ruling is hereby affirmed.During thecourse of the hearing, the Trial Examiner made several other rulingson motions and on objections to the admission of evidence. The Boardhas feviewed these rulings and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On January 11, 1938, the last day of the hearing, the Union filedwith the Regional Director a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof the respondent and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act.During thecourse of the hearing the parties entered into a stipulation which was-read into the record at the hearing and, on February 8, 1938, withslight additions, was reduced to writing and signed by all parties.The stipulation provides-(1) that all the evidence, both as to the juris-diction of the Board and as to the questions arising out of representa-tion of the employees, which all the parties wish to introduce withrespect to the Union's petition, is contained in the record of the com-plaint proceeding, and (2) that all parties waive hearing on the peti-tion and request that the Board consider the record in the complaintproceeding for the purpose of determining all questions of representa-tion.Accordingly, on March 9, 1938, the Board, acting pursuant toArticle III, Section 10 (c) (1), of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered that the repre-sentation case based on the petition be transferred to the Board, andfurther ordered that it be consolidated with the complaint case.On February 28, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, finding thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the Act, and recommendingthat the respondent cease and desist therefrom and, affirmatively, thatitwithdraw recognition from and completely disestablish the E. M.B. A. as a collective bargaining agency for its employees, and thatthe respondent take certain other appropriate action, including thereinstatment with back pay of employees found to have been discrimi-natorily discharged, in order to remedy the situation brought aboutby the unfair labor practices. In addition, the Trial Examiner foundthat the respondent had not discriminatorily discharged Mark ThomasJenkins, Albert Johnson, Alfred Arnold, Miles H. Cannon, and GeorgeHughes, and had not refused to bargain collectively with the Union, 92NATIONAL LABOR RELATIONS BOARDand recommended that the allegations of the complaint in respectthereto be dismissed.Thereafter the respondent filed exceptions tothe Intermediate Report and the Union filed an exception to onerecommendation therein.On May 9 and 10, 1938, the parties were notified that they had aright to apply for oral argument before the Board or permission tofile briefs.Pursuant to notice, a hearing was held before the BoardinWashington, D. C., on June 9, 1938, for the purpose of oral argu-ment.The respondent and the Union were represented by counseland participated in the argument.The E. M. B. A. did not appear.Due to the crowded state of the Board's docket, argument was limitedto one-half hour for each party.During the course thereof the re-spondent renewed a motion, which had previously been denied, thatoral argument be held after the first Saturday in August 1938, andthat such argument not be limited to one-half hour in duration foreach party.The Board denied this motion and advised the respond-ent that it had a right to file briefs.At the oral argument the Boardinformed the respondent that the alleged discriminatory discharges ofall the employees named in the complaint, as amended, were in issue,including those as to which the Trial Examiner recommended dis-missal in his Intermediate Report.The respondent's argument wasconfined principally to the question of jurisdiction.While denyingthe jurisdiction of the Board, counsel for the respondent admitted atthe oral argument that it operates steam and tug boats on the Mis-sissippi River, a fact which was not developed at the hearing, beforethe Trial Examiner.By registered letter dated June 17, 1938, the parties were again ad-vised of their right to file briefs, and that the alleged discriminatorydischarge of each employee named in the complaint, as amended, wasa matter in issue, and, finally, that such briefs "must be filed with theBoard in Washington, D. C., within fifteen (15) days from the datehereof in order to be considered by the Board." On July 14, 1938, therespondent filed a brief, and on July 18, 1938, the Union filed its brief,both of which have been considered by the Board.The Board has considered the exceptions to the IntermediateReport and finds that the respondent's exceptions are without meritand that the Union's exception is well taken.Upon the entire record in the case, the Board makes the following :'But seeMatter of Clover Fork Coal CompanyandDistrict 19, United Mine Workers ofAmerica,4 N. L. R B. 202; enforcement order entered inClover Fork Coal Company v.National Labor Relations Board,97Fed.(2d) 331,(C C A 6th; 1938)See alsoMat-ter of Kentucky Firebrick CompanyandUnited Brick and Clay Workers of America, LocalUnion No. 510,3 N. L. R. B. 455 ; enforcement order entered inNationalLaborRelationsBoard v. Kentucky Firebrick Company99 Fed. (2d) 89, (C. C. A. 6th; 1938). DECISIONS AND ORDERSFINDINGS OF FACTI.THEBUSINESS OF THE RESPONDENT93The respondent is a New Jersey corporati0112 engaged in the busi-ness of mining and selling coal.The North American Companyowns the capital stock of the respondent and the latter owns thecapital stock of the following corporations :West Kentucky CoalCompany (of Delaware), Peoples Coal Company, Overton-Williams-Pinner Company, St. Bernard Coal Company, and West KentuckyProperty Company.The respondent owns extensive coal lands in western Kentucky,some of which are undeveloped.At the present time the respond-ent operates eight mines.Mines Nos. 2 and 8 are operated in UnionCounty; mines Nos. 3, 6, and 10 in Webster County; and NorthDiamond, Fox Run, and Coil mines, the last named being also knownasKentucky Block No. 2, in Hopkins County.3 In the operationof its mines the respondent annually purchases approximately$300,000 worth of various supplies and equipment, principally tim-bers,props, ventilation equipment, oil, mining machinery parts,powder, and steel rails.About 80 per cent of these materials areshipped to the respondent from points outside Kentucky.For the past 4 years the respondent has obtained in excess of2,000,000 tons of coal annually from the mines specified above.Ofthis tonnage 59 per cent was shipped to points outside the State ofKentucky.Thd respondent sells its coal f. o. b. the mines, and dur-ing the year 1937 its out-of-State shipments were principally toIllinois, Indiana,Wisconsin, Iowa, Tennessee, Missouri, Louisiana,and Mississippi.All mines specified above are connected by switchtracks with the Illinois Central Railroad, and the North Diamondand Coil mines are connected similarly with the Louisville & Nash-villeRailroad.Both of these railroads are interstate carriers andare among the respondent's customers, the former purchasingapproximately 200,000 tons of coal annually and the latter about,100,000 tons.In connection with its mines the respondent owns and operates arescreening plant at Sturgis, Kentucky, one-half mile from No. 2mine, 10 miles of railroad, three locomotives, an undetermined num-ber of railroad cars, and a car shop.The respondent also owns2 Incorrectly referred to in the complaint as a Kentucky corporation.The error wascorrected by amendment at the hearing.9SeeMatter of Clover Fork Coal Company,supra,footnote 1, for extensive findings madeby the Board of the position occupied by labor in the mining of coal in thecompetitivecoal fields of Kentucky and of the effect of labor disturbances therein upon the distribu-tion of such coal through the channels of interstate commerce. 94NATIONAL LABOR RELATIONS BOARDapproximately 1,300 houses,which itrents to its employees, andowns and operates several stores wherein are sold groceries, clothing,furniture, drugs, and other articles.The respondent has between2,300 and 2,400 employees.The respondent itself or by its subsidiaries operates yards for(lie retail sale of coal in Paducah and Louisville,Kentucky; Mem-phis and Nashville,Tennessee;Evansville,Indiana; and Omaha,Nebraska.At these yardsis sold coalmined by the respondent,as well as coal purchased by the respondent from other mining con-cerns.About 60,000 tons of coal annually are handled at the Mem-phis, Tennessee, yard, which is operated directly by the respondent.-In the Nashville, Tennessee, yard, operated by its subsidiary, St.Bernard Coal Company, are handled about 80,000 tons of coal an-nually, about 50,000 tons of which is mined by the respondent.AtEvansville, Indiana, the yard is operated by another subsidiary,West Kentucky Coal Company (of Delaware), and handles largequantities of coal annually, about 25,000 tons of which is mined bythe respondent.At Omaha, Nebraska, the yard is operated by asubsidiary,PeoplesCoal Company, and handles approximately15,000 tons of coal annually, about 3,000 tons of which is minedby the respondent.Coal sold in the above-named yards, other thanthatmined by the respondent, is purchased from concerns inArkansas, Illinois, Indiana,Kentucky,West Virginia, Tennessee,and Alabama.At Paducah, Kentucky, on the banks of the Ohio River, the re-spondent operates a tipple, maintainsa barge building,and employsa crew in connection with its transportation of coal on the OhioRiver.Here the respondent employs about 65 persons and con-structs and maintains numerous tugs and from 150 to 200 bargesfor use in transporting its coal on the river.The barges are loadedat the tipple, to which point the coal is hauled from the minesover the respondent's railroad tracks in cars drawn by the respond-ent's locomotives.In this manner the respondent sends from 5,000to 7,000 tons of coal each month, and on occasions has sent 12,000tons a month, from its mines for shipment on the Ohio River.The respondent also operates steam and tug boats on the MississippiRiver.II.THE ORGANIZATIONSINVOLVEDUnitedMineWorkers of America, District No. 23, is a labororganization affiliated with the Committee for Industrial Organiza-tion; admitting to its membership employees of the respondent.Employes'Mutual Benefit Association, St. Bernard and WeskoChapters, is a labor organization, admitting to its membership per-sons employed in and around the respondent's mines.Although DECISIONS AND ORDERS95,the constitution and bylaws of the E. M. B. A., as amended in 1934and as presently in force, indicate that employees of mining con-cerns other than the respondent in the Western Kentucky Coal Dis-trict are eligible to its membership, its members, other than check-weighmen who are employed by the respondent's productionemployees, are all employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Employes' Mutual Benefit Association, St. Bernard andWeskoChaptersC. F. Richardson, president of the respondent since 1916, estab-lished the E. M. B. A., St. Bernard and Wesko Chapters, at therespondent's mining properties on September 1, 1918.Richardsontestified, "I studied out, gotsomeinformation to find out whatwould be the best plan which would do the most for the employesof the company and give them collective bargaining, give thema voice in all of the operation of the mines and the plan of theEmployees [sic] Mutual Benefit Association was adopted."At thattime the Employes' Mutual Benefit Association was alreadyin exist-ence as a Wisconsin corporation and functioned as a labor organi-zation representing employees of subsidiaries, other than the re-spondent, of the North American Company.The chapters of the:E.M. B. A. at the respondent's mines, of which there were three-at one time, were established by having the Wisconsin corporationissue a charter to them.'The St. Bernard Chapter has as its mem-bers employees at the North Diamond, Fox Run, and Coil mines.-The Wesko Chapter has as its members employees at mines Nos. 2;.3, 6, 8, and 10, and employees in Paducah, Kentucky.Each chapter-is divided into districts or locals, one local representing each mine.From its establishment in 1918 until 1933, the E. M. B. A. purport-edly was governed by a council of seven men, four of whom wererepresentatives of the employees and three of whom were representa-tives of the respondent.The highest official in the organization isO. H. Wilcox.He had worked for the respondent from February 1912toAugust 1920, as one of the office force and at other jobs. On No-vember 1, 1921, he was appointed secretary-treasurer by the E. M. B. A.council and has held that position continuously up to the time of thehearing.Wilcox's salary has increased from $175 to $240 per month.The E. M. B. A. also has a "Pit Committee," whose function is toassist E. M. B. A. members in effecting the settlement of grievances.4References in this Decision to the E M B A aie to the organization as it exists at therespondent'sproperties,and not to the corporation,unless the contrary specificallyappears from the language used. 96NATIONAL LABOR RELATIONS BOARDPractically all employees of the respondent are members of theE. M. B. A. because it has been understood clearly by all of them thatsuch membership is a prerequisite to permanent employment with therespondent.An average of 125 employees have not been membersbecause the E. M. B. A. has not been able to contact new employeesimmediately after they were hired.Physicians employed by the re-spondent give physical examinations to new employees and informWilcox of the names of such employees.Wilcox testified that it ismerely a matter of time until he will have seen such employees andthey will have become members of the E. M. B. A.5Continuously from the inception of the E. M. B. A., contracts haveexisted between it and the respondent which purportedly have gov-erned wages, hours, and working conditions. In making these con-tracts the employees are represented by the E. M. B. A. council. Fur-ther, the check-off system for the payment of dues to the E. M. B. A.has been continuously in force.Under this system the respondent hasdeducted monthly dues from the wages of the members at the rate of75 cents for an unmarried member and a dollar for a married mem-ber.Although Wilcox asserted that this system was approved by themembers, the convincing evidence is to the contrary.Until about June1936, the deduction of these dues was shown as "Doctor Fee" on thepay-roll statements furnished to each employee.By this device therespondent desired that its employees believe that the deductions werebeing used to employ physicians and not as dues to support the E. M.B. A. This conclusion is supported by the fact that a sign reading"No dues in the E. M. B. A." was recently removed from an office atone of the respondent's mines, and the fact that since June 1936 thedeductions have been shown on the statements furnished to the employ-ees as "E. M. B. A. Fee." By means of this check-off system therespondent deducted from the wages of E. M. B. A. members approxi-mately $2,200 per month which it turned over to the E. M. B. A.Under its arrangement with the E. M. B. A., as provided in theE. M. B. A. constitution until amended in 1933, the respondent con-tributed a like amount, "dollar for dollar," which contributions con-tinued through September 1935, when the E. M. B. A. had assets worth$100,000.The contributions made by the respondent, being exactlythe amount which the employees were required to pay to the E. M.B. A., entitled the respondent to an equal voice in its affairs.At the time of the hearing the E. M. B. A. had assets worth$135,000.The respondent continued to make its "dollar for dollar"5A contract between the respondent and the E M. B A, dated June 18, 1924, andexpiring upon 6 months' notice of termination given by either party, provided : "1. TheCompany agrees to hereafter employ only those applicants for positions who indicate theirwillingness to become members of the Association,and the Company shall undertake tosecure application for membership in the Association from all persons hereinafter employedby it . . ." This contract terminated before the effective date of the Act. DECISIONS AND ORDERS97contributions until September 1935, after the effective date of theAct.Thereafter it ceased making these contributions, but this did notresult in any loss of income to the E. M. B. A. Prior to September1935, the E. M. B. A. employed several physicians to afford medicalaid to its members.The salaries paid to these physicians by theE. M. B. A. approximated the amounts contributed by the respondent.Upon the cessation of its contributions, the respondent transferred thephysicians from the E. M. B. A. pay roll to its own pay roll.The respondent has a pension plan and until recently the pensionchecks to the retired employees were distributed through theE.M. B. A.° The E4 M. B. A. has a health and death-benefit fundand engages in some social activities.Until 1936 the E. M. B. A. numbered among its members super-visory employees and officials of the respondent. Such individualsregularly attended E. M. B. A. meetings, local and chapter, andparticipated in the discussions.Richardson,presidentof therespondent, attended the meetings.He testified that the principalmatters discussed were the production of coal which could be soldin a competitive market and the marketing of such coal. Safetymatters also were discussed.These meetings were notably free ofdiscussion concerning wages, hours, and working conditions.Wilcox testified that the contract, apparently in recent yearsentered into annually between the respondent and the E. M. B. A.,could be effective only after ratification' by members of the variouslocals and, if any local failed to ratify it, would be ineffective as tothat local.The contract now in effect, which provides for the check-off,purports to have been ratified. It does not appear that themembership of any local ever failed to ratify any of the contracts.Rather, the testimony of E. M. B. A. members shows that they neverheard the subject of a contract discussed.Many members appearedas witnesses and few of them knew anything of a contract. In fact,one witness, an employee of the respondent until 1932, who was at onetime vice president of the Fox Run Local and thereafter for 4 or 5years its president, testified that the matter of a contract was notdiscussed at the meetings, that he knew nothing of the' contracts, hadnothing to do with negotiating them, and never saw them.Manifestly, the E. M. B. A. at its inception was not intended tobe an effective representative of the employees.It was created, main-tained, and allowed to operate by and under the domination of therespondent.Contrary to the many statements of its members, calledby the E. M. B. A. as witnesses, that it is now the same sort oforganization which they have long known it to be, the respondentand Wilcox assert that various changes which they made in the rela-eAn E. M B. A. pamphlet for the years 1929-30, indicates that an employee is notentitled to iecei^e beneht^ under this pension plan unless he is a member. 198NATIONAL LABORRELATIONSBOARDtionship between the respondent and the E. M. B. A. subsequent to1933 have made the E. Al. B. A. the free representative of the re-spondent's employees which the Act contemplates.Richardson, afterasserting that- his ideas on collective bargaining had -remained con-stant for 40 years, continued :We were living up to the law as far as we knew. As soonas the NRA was put into effect we made some little small changesto meet that condition, to comply with the law and when theWagner act was passed we made changes and complied with thelaw we thought.One of the first changes effected in order to "comply with the law"was to remove the three employer representatives from the council.%X-mitting that there was "a certain amount of influence" brought.upon the employees by reason of the presence of the employer repre-sentatives on the council,Wilcox stated that these representatives-resigned on October 7, 1933, and that the constitution of theE. M. B. A. was amended on December 13, 1933, to eliminate em-ployer representatives from the council.Another change was thatrelating to the respondent's "dollar for dollar" contributions to theE. M. B. A. Since the E. M. B. A. constitution provided for suchcontributions by the respondent, it was deemed advisable by the re-spondent and Wilcox to amend it. Accordingly, amendments re-leasing the respondent from this obligation were enacted in Decem-ber 1933 and March 1934, but the contributions nevertheless werecontinued through September 1935.Wilcox testified that he did notknow why the respondent ceased making the contributions as ofSeptember 1935, but that "I know that as long as I could get myhand on the money I took it." It is asserted that the contributionsafter July 1935 would not have been received by the E. Al. B. A.if it had known that they were being made in contravention of theAct.However, there is no indication in the record that the E. M.B. A. ever returned to the respondent the contributions received-after the effective date of the Act.As before related, simultaneouslywith the cessation of its contributions, the respondent commencedemploying the physicians formerly employed by the E. M. B. A.,-the expense being the same.No one can be critical of an employer's-sincere interest in the health of his employees, or of the respondent's-employing physicians to safeguard the health of all its employees.-However, it is clear that the employees have not been advised ofthe changes now being discussed, nor does it appear that even nowthey know the E. M. B. A. no longer employs the physicians.Another change was in the method of showing E. M. B. A. monthlycheck-off deductions on the pay-roll statements furnished by the re-:.spondent to the members.About June 1936 and, thereafter they DECISIONSAND ORDERS99were shown as "E. M. B. A. Fee." Prior thereto they were shownas "Doctor Fee."Still another change effected was the withdrawal of the respond-ent's officials and supervisory employees from membership in the-E. Al. B. A.- As related by Richardson : "When the Wagner act waspassed it seemed to us that we could not belong to the E. M. B. A.There might be some question about it . . ."Accordingly, suchofficials and employees either withdrew their membership or theirmembership was revoked.However, T. F. Christian, general super-intendent of the respondent since 1918 and in charge of operation ofthe mines, retained his membership until sometime in 1937.A further change intended to Have been made during the summerof 1937 was that the respondent would thereafter distribute the pen-sion checks to its retired employees in some manner other thanthrough the E. M. B. A. According to the respondent, the pensionchecks were distributed through the E. M. B. A. as a matter of con-venience to the retired employees. In any event the practice helpedto create among the employees a belief that the pension system wasthe E. M. B. A.'s, rather than the respondent's.Distribution of thepension checks by the E. Al. B. A. had not ceased entirely by Decem-ber 1937, the date of the hearing.The alterations in the respondent-E. M. B. A. relationship becamenumerically large and in explaining why they extended over a longperiod of time, Wilcox testified, "We couldn't think of all that atonce.We had to do it as we could think of it, as we ran into it."Another such change was that involving a contract with the WelbornHospital Clinic, located in Evansville, Indiana, a city across theOhio River and near the three counties in which the respondent'smines are located.On May 1, 1937, the Clinic and the respondententered into a contract under the terms of which the Clinic agreedto afford hospitalization and medical treatment to employees, andthe.respondent agreed to deduct a stipulated amount from the wagesof any employee caring to avail himself of the services offered, whichamount was to be turned over to the Clinic by the respondent. Acontract had existed between the Clinic and the E. M. B. A. priorto the. execution of the contract of May 1, 1937.Wilcox explainedthe previous contract as one which existed between the Clinic andthe "E. M. B. A. Hospital Association," an association formed in1925 byE. M. B. A. members.Wilco 'stated that the "E. M. B. A.proper" was not a party to the contract,' that he had little to dowith it, that it was signed by T. E. Jenkins, the respondent's vicepresident, as ex-officio chairman of the Hospital Association and as-'A copy of the contract'in'existence from 1929-30 shows that the "E \I B A proper",was aparty to it at that time. 100NATIONAL LABOR RELATIONS BOARDan officer of the respondent, and that it was entirely separate fromthe E. M. B. A. sick benefits.Wilcox further testified:They were afraid it would be misconstrued by people who wouldthink that the company and the E: M. B. A. had some kind ofalignment in perfecting this hospital arrangement; so the com-pany made the contract itself and the E. M. B. A. HospitalAssociation was dissolved.The dissolution took place at about the tune the contract of May 1,1937, was entered into.President Richardson testified that about98 per cent of the employees were beneficiaries under the agreement.A considerable portion of the assets of the E. M. B. A. is investedin real property. Its principal realty holdings are two buildings,one located in Sturgis, Union County, and the other in Earlington,Hopkins County.The situation involving the building in Sturgisis a striking illustration of the respondent's interest in the financialaffairs of the E. M. B. A. In December 1928, the E. M. B. A. enteredinto a contract with the West Kentucky Property Company, a sub-sidiary of the respondent, under the terms of Which the PropertyCompany erected a building in Sturgis on land owned by it, thebuilding being erected with money loaned to the Property Companyby the E. M. B. A. This loan totaled $68,000, as evidenced by threeinterest-bearing notes, and was secured by a mortgage of July 1, 1929,on the property.After its erection, the E. M. B. A. took possessionof the building under a lease from the Property Company, the rentalcost being approximately the same as the amount of interest payableby the Property Company under the terms of the mortgage.Duringthe summer of 1937, the parties decided to cancel the loan and havethe property conveyed to Wilcox as trustee for the E. Al. B. A. Sucha transaction was completed by the execution of various instruments,dated during June and July 1937. Concerning this transactionWilcox explained that "we did not want something to happen thatwould jeopardize our position" since it could be construed that "'thecompany might be mixed up in the building somewhere."The Earlington building was erected in 1937 by the respondentpursuant to a contract dated June 19, 1937, between the respondent,as the "Contractor," and the E. M. B. A., as the "Owner." Thiscontract provided that the E. M. B. A. should pay to the respondentas the consideration "the actual net cost to Contractor of the per-formance of the work herein provided, plus Two(2%)percentthereof for Contractor's fee." It is asserted that the E. M. B. A.wished to avail itself of the architectural and engineering facilitiesof the respondent.Wilcox testified that no bids were obtained onthe proposed structure from any contractor other than the respond-ent and that at the time of the hearing approximately $41,000 had DECISIONS AND ORDERS101been paid by the E. Al. B. A. under the terms of the contract. - Atthat time a balance of approximately $1,800 remained unpaid.Thecontract shows clearly that all forms of financial contribution by therespondent to the E. Al. B. A. had not ceased in 1937. Specificallyenumerated therein are various items for which the E. M. B. A.covenanted to pay, inter alia:(k)Any and all other expenses directly incurred or paid byContractor in performance of the work,except it shall notinclude any charge for general engineering, construction andpurchasing skill, service of executive officers, managers and otheremployees in its general office, nor any general overhead ex-penses, office supplies, postage, or local telephone service.[Ital-ics supplied.]In addition to the two buildings above described, there are vari-ous other buildings in the vicinity of the respondent'smines and atPaducah which are used by the E. Al. B. A. as meeting places formembers of the various locals.These buildings, most of which areschoolhouses, are owned by the respondent and the use of them bythe E. Al. B. A. is authorized by a number of leases which providefor stipulated monthly rentals.The use of these schoolhouses asplaces for instruction of children will be referred to in SectionIII (B), hereinafter.Their use by the E. Al. B. A. does not of itselfprove an unlawful alliance between it and the respondent, and ismentioned only to illustrate further the set-up of the E. M. B. A.The contention of the respondent and Wilcox that the above-described alterations have served to transform the E. Al. B. A. intothe free representative of the employees which the Act contemplatesismanifestly without merit under the circumstances of this case.Those alterations were intended only to create an appearance thatthe E. Al. B. A. had become liberated from the respondent's domi-nation and support, while in fact such domination and support con-tinued unabated.The respondent intended to sever only its out-ward connections with the E. Al. B. A., and it is clear that the em-ployees were made to feel that they were not free to exercise therights guaranteed to them by the Act.Certain alterations whichwere clearly essential in any attempt to liberate the E. Al. B. A. fromthe respondent's domination were not made.Thus, the manner inwhich E. M. B. A. elections were conducted was not altered.Wehave decided on other occasions that the holding of a labor organi-zation's electionson "company time," without loss of pay to the par-ticipating employees, is, in certain instances, proof that the organi-zation isthe recipient of unlawful support from the employer."ThesMatter of Electric Boat CompanyandIndustrial Union of Marine and ShipbuildingWorkers of America,LocalNo6, 7 NL R. B 572147841-39-vol 10-8 102NATIONAL LABOR RELATIONS BOARDmanner in which E. M. B. A. elections are conducted at the respond-ent'smines has continued unaltered after the effective date of theAct and shows clearly the nature of the respondent's interest in them.Two E. M. B. A. elections are held each year, a primary during thelast halfof September, in which candidates for the council and the"Pit Committee"are nominated,and a general election during thefirst half of October, in which elections to the council and com-mittee take place.The elections are under the supervision of Wil-cox and an election commission appointed by the council.Employ-ees are designated to carry ballots and ballot boxes or buckets in,around, and through themineswhile other employees are working.The-employees take time off from work, without loss of pay,to" vote.At the conclusion of the balloting, the votes are counted, generallyby the employees who carry the ballots, in Wilcox'soffice, in themines or ina boiler room.Permission to conduct the elections inthismanner was not asked of the respondent,accordingtoWilcox.He testified that he simply put into practice the system now used andthat no supervisory employee or official of the respondent ever ob-jected.9It is asserted that the employees who carried the ballotswere paid for that day's work by the E. M. B. A. These employeesnever had to explain to their foremen why they were not at theirusual tasks and they never encountered any objection as they dis-tributed and collected ballots.This system of balloting was used in1937.Both prior to the effective date of the Act and thereafter tip to thepresent time, the respondent has utilized the E. M. B. A. as its chiefinstrument in its open and determined resistance to organization ofitsmine employees by the Union. By the simple expedient of trans-ferring certain of its employees, equipped with firearms, to the payroll of the E. M. B. A. as organizers, the respondent brings pressureupon its employees to renew allegiance to the E. M. B. A. duringtimes of organizational activity by the Union.Employeesso trans-ferred and certain other employees, are called "guards" by the pro-duction employees.The production employees well realize that anyoutward sign of faltering allegiance to the E. M. B. A, immediatelyplaces their jobs in jeopardy, and many of them live in fear of theiremployer's wrath if they associate with organizers for the Union orotherwise create the impression that they are interested in genuinecollective bargaining.In particular, they fear the activities of the`guards," as will more fully appear in a detailed discussion of the"guards" in Section III (B), hereinafter.These individuals, about9The contract described in footnote 5.sepia,contains the following provision"4TheCompany undeitakes, with respect to wages and working conditions, to do the follow-ing.(c)Arrange for election, by members of the Association, at each mine ordepartment of a Mine or Depaitment Adjustment Committee of three members, whosedi,ties shall be . . DECISIONS AND ORDERS103four or morein number, are members of the E. M. B. A. It appears.that some are constables or officers.During the summer'of 1937, Wil-cox heard that the Union wa's successfully organizing the employees.atmines Nos. 2 and 8, and decided that activity in behalf of the-1 .M. B. A. should be commenced.Accordingly, Clemens Omers, atown constable and a weighman for the respondent, was transferred.to the pay roll of the E. M. B. A. to engage in organizational activityin behalf of the E. M. B. A. and to prevent such activity by organ-izers for the Union.Another employee, Charlie Mansfield, appar-ently was transferred similarly, but at the time of the hearing he wasagain working for the respondent. In the cases of other guards, therespondent did not even bother to transfer them to the E. M. B. A.pay roll.Since they were all members of the E. M. B. A., it isasserted that they had a right to engage in activity for it.However,the evidence clearly establishes that they were acting in behalf of therespondent and at its behest.During June and July 1937, employees were required by the re-spondent to sign cards designating the E. M. B. A. as their collectivebargaining representative and revoking any such prior designationof any other labor organization.The majority of these cards weresigned in 4 or 5 days during which they were circulated in and aroundthe mines by various persons including Dr. B. F. Humphrey, oneof "the physicians employed by the respondent, Elmer Beanie, pay-master at the Fox Run mine and a guard, and Wilcox, Mansfield, and-Omers.Various supervisory employees of the respondent assistedby sending employees to Lander Chisholm, mayor of the city ofEarlington and principal officer of the E. M. B. A. in that city, andtoWilcox.Further, the cards were circulated frequently in thepresence of supervisory employees during working hours, and no ob-. jection was raised.By these and various other means, as will appearmore fully hereinafter, the respondent's control over and use of theE.M. B. A. continues without substantial abatement.At the hearing, it was stipulated by the parties that the employeesat mines Nos. 2 and 8, if called as witnesses, would testify that theywere production employees during the year 1937, that without coer-cion they had designated the E. M. B. A. as their collective bargain-ing representative, and that they had signed E. M. B. A. cards vol-untarily.In view of the facts in this case, such testimony does notshow that the E. M. B. A. was ever free of the respondent's domina-tion and support.Moreover, the E. M. B. A. has been branded inthe minds of the employees as a creature of the respondent, and suchtestimony does not tend to show that the E. M. B. A. is capable ofever being the free representative of employees which the Act con-templates. 104NATIONAL LABOR RELATIONS BOARDThe E. M. B. A. was commenced as a company-dominated labororganization:Its sick and death benefits and its social activitiesmay be of advantage to its members, but as a representative foreffective collective bargaining it began and has continued impotent.Wilcox obtained his position with approval of the respondent. Simi-larly, he continues to hold it, although the respondent no longerhas its three representatives on the E. M. B. A. council.Neversince the inception of the E. M. B. A. have the employees been per-mitted to vote upon whether they desire it as their representativefor the purposes of collective bargaining.Foisted upon them withouttheir consent, they were required to, assist the respondent in support-ing it.Notwithstanding the social or health benefits whichthey may have derived from it, the facts remain that the employeeswere allowed no choice and that the right to work for the respondenthas been dependent in part upon support of the E. M. B. A.The respondent has contributed financial and other support tothe E. M. B. A. since the effective date of the Act, has continued itsinterest in E. M. B. A. elections, affairs and financial matters, andhas never permitted the employees any voice in the control and ad-ministration of that organization.The E. M. B. A. is maintainedby the respondent today as its most effective means of combatingtheUnion and frustrating its employees in the exercise of theirrights to self-organization.The acts of Wilcox, to be discussedfurther below, stamp him as a tool of the respondent and not as agenuine representative of the employees.The alterations in the re-spondent-E.M. B. A. relationship were effected by the respondentand Wilcox without regard to the right of the employees to choosetheir own collective bargaining representative.The employees havealways considered the E. M. B. A. as the creature of the respondent,consistentlymaintained by it irrespective of their wishes.We canarrive at no other conclusion respecting the various alterations thanthat they were not designed by the respondent and Wilcox as ameans of liberating the E. M. B. A. from the respondent's domina-tion and support, and had no such effect.The part played by theE.M. B. A. in the respondent's efforts to resist the activities of theUnion, as discussed below in Section III (B) and (C), reinforcesour conclusion.We find that the respondent since July 5, 1935, hasdominated and interfered with the administration of the E. M. B. A.rhas contributed financial and other support to it, and has therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. Interference, restraint, and coercionAfter an unsuccessful effort to organize the employees at the re-spondent's mines in 1933 and 1934, the Union ceased its activity until DECISIONS AND ORDERS105April or May 1937 when it renewed its organizational activity amongthe respondent's employees.The respondent opposed the Union'sactivity by a series of acts designed to coerce and restrain its em-ployees in the exercise of their rights under the Act.PresidentRichardson testified that because of the Union's alleged past unlaw-ful acts, his motto in dealing with it was "Might was right."Healso stated that "we had a good deal of discomfort from the fact ofthe large number of organizers they had around there and keepingthe men very much disturbed."Working hand in hand with the E. M. B. A. in obtaining signa-tures to the cards reaffirming allegiance to the E. M. B. A., as de-scribed above, and in numerous other ways endeavoring to preventthe progress of the Union, were the guards.Richardson contendedthat the guards who were employed by the respondent were necessaryin order to protect its property.While this may be true to someextent, the principal activity of the guards was to interfere with theemployees in the exercise of the rights guaranteed by the Act, bycoercing them into joining or remaining members of the E. M. B. A.,and by preventing their joining the Union or associating with its or-ganizers.The approximately 1,300 houses owned by the respondent, in whichmany of the employees and their families live, are located in camps.These camps, situated near the mines, have thoroughfares and re-semble small communities. In the camps "there are schoolhouses andstores owned by the respondent.At these camps are "guides" or"watchmen," other terms applied to the "guards," who, in the lan-guage of Richardson, "escorted" visitors "to the man's home and theproperty was posted and after they had completed their business, ifthey did not get off the property they were informed that that wasprivate property and they will have no difficulty about them leav-ing." 11These guides were employed as such generally when organi-zational activity by the Union was current.The duties of the guideswere made clear by President Richardson, who further testified :Q. So that this property where these miners live was privateproperty?A. Yes, Sir.Q. And the general public had no right there unless they wereescorted by guides?A.We used that privilege.Q. That was applicable not only to union organizers but itwas applicable to the public?A. Anybody.10CfMatter of Harlan Fuel CompanyandUnited Mine Workers of America, District 19,8 N. L R. B. 25. 106NATIONAL LABOR RELATIONS BOARDQ. Including governmental officials?A. If they came there, unless they are with any credentialsthat give them the right to enter, why, they get along.Q. But accompanied by a guide?A. Yes, Sir.Trial- Examiner SMITH. When you say accompanied by aguide are you speaking of all times or just special occasions whenthere is labor trouble out here?The WITNESS. Usually special occasions, yes.For some months prior to April 1937 no guards were stationed atthe camps.After the Union renewed its organizational activity, itsorganizers and an agent of the Board were regularly followed byClemens Omers, a town constable and employee of the respondent whowas transferred at that time from the respondent's pay roll to the payroll of the E. M. B. A., and by others, when they visited the camps.The Board's agent, Theodore H. Freter, was sent to the camps to in-vestigate the charges filed by the Union in the instant case.Manyof his investigative efforts were rendered ineffectual by the presence ofOmers because the employees refused to talk in Omers' presence. Theemployees stationed themselves behind trees, in houses, and at othervantage points, peeking at Freter, "acting as though they wanted tosee without being seen."Omers' activities were also conducted else-where than at the camps.He followed Freter and the Union or-ganizers wherever they went in or near the camps.Union organizershad similar experiences with Omers and other guards. The evidenceleaves no doubt that the employees were afraid to be seen by the guardsor supervisory employees in the presence of organizers or the Board'sagent.None of the guards or guides was called by the respondent orthe E. M. B. A. as a witness.We accept as true the uncontradictedtestimony of Earl Suver, a Union organizer, that he was informed byShoulders, another guard, that Shoulders was following him on in-structions from Omers, Superintendent Christian, and W. A. Jones,superintendent of the respondent's Sturgis mines, that is, mines Nos. 2and 8. Suver was followed also by Mansfield, a guard. Both Mans-field and Shoulders were armed on these occasions.President Richardson testified that one reason for the use of guardswas that the employees had petitioned the respondent for "protec-tion" from the organizational efforts of the Union organizers.Therespondent denies knowledge of the petitions, except that they werepresented to it.They bear the signatures of many- employees andmembers of their families.Saver testified that he inquired of theemployees about the petitions and was informed that Omers had cir-culated them.We accept this testimony as true.Various employees DECISIONS AND ORDERS107testified that they signed the petitions, some of them asserting thatthey signed so that their wives would not be molested by the Unionorganizers while the employees were at work.However, no em-ployees testified to any instance of molestation.Some employeesstated that their wives feared that they would be discharged if theyjoined the Union and, consequently, urged them to sign.The recorddoes not reveal a single instance of an employee, actuated by dis-pleasure with the efforts of organizers, having told an organizer notto visit his home.One employee, a signer, testified that he would liein the shade of a tree and watch organizers go to his home and talk tohis wife.Nowhere in the record is there any evidence to substantiatethe language used in several of the petitions that the employees "arebeing harassed, coerced, intimidated and continually worried andabused by men calling themselves C. I. O. organizers and we demandprotection from this continual worry for ourselves and our families inand around our homes and the mines." Some of the petitions havedifferent, but substantially similar, language.All are dated betweenMay 29, 1937, and June 5, 1937. The petitions were all directed to therespondent and it does not appear that the proper county authoritieswere called upon to preserve the law and order requested in the peti-tions.We find that the petitions were circulated by the respondentfor the purpose of creating a semblance of justification for its denialto employees of the rights guaranteed by Section 7 of the Act.The Union held advertised mass meetings at various placesthroughout the three counties in which the respondent's mines arelocated.These meetings were attended by guards and supervis-)ryemployees of the respondent, in particular by Beanie, Mansfield,Omers, and Shoulders, Superintendents Christian and Jones, RayCobb, assistant general superintendent of the respondent's Earling-ton division, and H. B. Hinton, foreman at No. 2 mine. The pres-ence of these individuals at a meeting could have had no other con-sequence than to destroy its effectiveness.As we find in Section IIIC below, these individuals were particularly observant of the pro-duction employees who attended these mass meetings, and there-after committed acts intended to terminate all interest of such em-ployees in the Union.The presence of guards and supervisory em-ployees at these meetings, designed as it was to hinder organiza-tional activity, constitutes a denial to the respondent's employeesof the rights guaranteed by Section 7 of the Act."The respondent's activities against the Union were not confinedtomembers or to employees.Under Kentucky law, mine employeesare empowered to hire a "check weighman," an individual who rep-"Matter of Clover Fork Coat Company, supra,footnote 1 108NATIONAL LABOR RELATIONS BOARDresents them to ascertain that the coal mined by them is correctlyweighed.Jack Campbell was a check weighman.His wife, LauraCampbell, was a school teacher in the town of Wheatcroft, WebsterCounty.Laura Campbell taught children of the employees in aschoolhouse owned by the respondent. She was employed by theBoard of Education, members of which were Gid Brantwood, a fore-man at No. 3 mine, and two persons named McGaw and Fortenberry.During the summer of 1937, Laura Campbell was informed byFortenberry, superintendent of the Board of Education, that shewould not be reemployed for the school year 1937-38. Jack Camp-bell called upon Brantwood, who told him that SuperintendentChristian had so directed.Campbell also saw McGaw, and wasadvised to see Christian.The Campbells then saw Christian, whoadmitted having directed that she not be reemployed, saying, "Well,I am not going to sign up no seven or eight months in the yearwith my enemies when I know it." After assuring Laura Campbellthat he had no complaints against her, Christian indicated thatCampbell was the "enemy," saying, "What else would you call itwhen you are going around organizing?"A few days before hiswife was notified that she would not be reemployed, Campbell hadattended a Union mass meeting where he was seen by Christian andWilliam G. Wilson, foreman at No. 10 mine.During his conversa-tionwith Christian, Campbell assured Christian that he was notassisting the Union, and Christian agreed to investigate further.Later Christian advised Campbell that his wife would be allowed toteach.She was reappointed.Brantwood, an evasive and unconvincing witness, endeavored tocontradict Campbell's testimony.Christian, as a witness, admittedhaving held up the appointment, but denied that Campbell's sup-posedUnion activities were the cause.He asserted that he hadheard reports that Laura Campbell was an inefficient teacher.TheTrial Examiner did not believe Christian's explanation, and we re-gard it as untruthful also.Campbell, who reluctantly appeared asa witness, stated that he preferred not to testify if the truth couldbe obtained otherwise, and that he feared he might lose his job as aresult of testifying.Although he is employed by the miners, and notby the respondent, he stated : "If you are not acting according, thatis,with the plan or policy of the company officials, of course, theywould take action there."The "policy of the company officials" asexplained by Campbell, is that "-they advocates the E. M. B. A." Thatthe respondent's opposition to the Union is known to and acceptedby the employees, is manifest upon reading Campbell's explanationof his remarks to Christian when he was accused of organizing.Campbell testified : DECISIONS AND ORDERS109I stated that I didn't think that he wastreating oneright, that he shouldn'tgo to work and take action on meuntil he thoroughly investigated and find out whether I wasorganizing or not, that I was taking the same stand he vastaking; that if somebody was going against his policies, that Iwould be sure that the individual was doing that before I wouldtake action, and that is what I had against the stand that liewas taking.We find that the respondent held up Laura Campbell's appoint-ment for the purpose of discouraging membership in the Union andinterferingwith the rights of its employees to self-organization.While neither Jack nor Laura Campbell is an employee of the re-spondent, their work brings them in close association with the em-ployees.The respondent's acts of discrimination directed againstJack and Laura Campbell because the former was seen at a Unionmeeting did discourage employees associated with them from en-gaging in Union activity, and was so intended by the respondent.Everett Cozart,an employee at No. 10 mine who lives in one of thecamps, has been indebted to the respondent for years.He has notreceived cash on any pay day for over 2 years.On May 5, 1937,Cozartjoined the Union and became very active in its behalf,somuch sothatWilcox threatened to expel him from membership in theE. M. B. A. On May 25, Cozart was employed in the car shop and wasdemoted to working on the picking table, a device over which the coalpasses as employees remove foreign matter from it.This demotioncaused a decrease of 24 cents per day in Cozart's earnings. The demo-tion is explained by the respondent as having resulted from decreasedwork in the car shop, in which Cozart had worked for about 2 months.This explanation would have some plausibility if the respondent hadnot committed other discriminatory acts against Cozart at about thesame time.On May 14, after working hours,Cozart spoke to an employee namedMcElroy about the possibilities of the Union's winning an electiondirected by this Board to determine the employees' collective bargain-ing representative.McElroy, who "acted like it scared him to death,"toldWilson, foreman, of his conversation with Cozart. In about halfan hour thereafter Cozart received word that Superintendent Chris-tian wanted to see him at a respondent-owned store.Upon his arrivalat the store, Cozart found Christian and Wilson waiting for him andliewas called to a room in the rear where,Christian questioned himabout the conversation with McElroy.Reluctantly, Cozart explained.Christian,after telling Cozart that it was the latter's privilege to jointhe Union,stated: "Hell,there ain't no difference in the law now thanwhat there has always been"and "you know we can close all of our 110NATIONAL LABOR RELATIONS BOARDmines down but number 2 at Sturgis. They can furnish all the coalwe need."Both Christian and Wilson belittled the Union. In ex-planation of the occurrence, Wilson testified that McElroy had statedto him that Cozart threatened to chase McElroy and others off a ridgeon which they lived unless they voted "right" and that his and Chris-tian's conversation with Cozart took place in order to direct Cozart notto threaten the employees.The flaw in this attempted justification isfound in McElroy's testimony.McElroy testified that Cozart came tohim after the conversation with Christian and Wilson and then, inremonstrating with him for having told Wilson, made the threat.McElroy testified that no threat was made by Cozart in their firstconversation.As stated above, Cozart was indebted to the respondent and had notreceived any wages in cash for a long period of time. In order tonbtain food for his family Cozart had to continue his credit purchases.ata respondent-owned grocery store.On May 25, the day of thedemotion, Cozart's credit at the grocery store was decreased.FromMay 26 to 31, it was discontinued.On June 1 it was renewed at thefigure to which it had been decreased on May 25. Cozart's credit ata respondent-owned drug store was also discontinued.Thereafter theUnion contributed to his support. J. O. Anderson, manager of thel;rocery store, refused to allow Cozart's wife to use the store telephonein order to call elsewhere in her effort to obtain groceries, althoughthe telephone is used by others. Finally, in September, the opportunityto purchase all the coal he needed on credit from the respondent wasdenied to Cozart, although granted to other employees more heavilyindebted to it.Anderson, an evasive, falsifying witness, upon beingadmonished by the Trial Examiner to relate the truth, admitted thatCozart's credit had been discontinued.He professed not to know whyliehad received orders to- discontinue it.Otha H. O'Bryant, mineclerk at No. 10 mine, reluctantly admitted that it was upon his ordersthat Anderson discontinued the credit.Despite O'Bryant's denial, wefind that this discriminatory act against Cozart was carried out uponinstructions from Christian.Albert Clifton Long began working for the respondent about 1924.On June 24, 1937, he joined the Union.During the summer of 1937,Long was asked by another employee, one McManus, to sign anE.M. B. A. card reaffirming allegiance to that organization.Herefused, explaining that he was not satisfied with his wages.About2 days later Long's superior, one Cothran, asked him to sign one ofthe cards and again Long refused.About a day thereafter, whileLong was at work, Beanie, guard and paymaster, directed Long tosign one of the cards, stating that he "would make it hard on" Longif Long refused. Long refused, whereupon Assistant General Super-intendent Cobb, who had been standing about 10 feet away, stepped DECISIONS AND ORDERS111up and said to Long : "Mr. Chisholm wants to see you at his office."Long went to an office which Mayor Chisholm, previously identifiedas an officer in the E. M. B. A., then occupied in an Earhngtonbuilding owned by the respondent.A number of other employees,who stated to Long that they had been sent there by Cobb, wereawaiting Chisholm.They were addressed concerning the cards by,Chisholm, who said "we didn't have to sign them if we didn't wantto."The following morning Cobb demoted Long from his job in theshop, which he had held for about 10 years, to the picking table,which was dirtier and noisier work. Several days thereafter Beanietold Long that he would be reinstated to his former job if he wouldsign an E. M. B. A. card. Thereupon, Long signed a card and soonwas working again in the shop. In replacing him at his old position,Cothran told him: "You can go back to your own job this morningprovided you will be satisfied."Although the rate of pay in thecar shop is higher than that at the picking table, Long's wages werenot reduced.Cobb unconvincingly testified that he did not send Longto Chisholm.Further, Cobb's testimony that Long had been trans-ferred, and an employee from the picking table put in his place, sothat the respondent could experiment on how to obtain more workin the shop, is also unconvincing.Cobb did not attempt to explainhow an employee from the picking table could do better work inthe shop than Long, who had had 10 years of experience. Cobb ad-mitted having seen Beanie circulating "some sort of cards" andtalking with Long.AV.C. Phelps had an oral contract, without a definite period ofduration,with the respondent; under which Phelps supplied tiesto the mines.He began this work in December 193:1 and continuedit until August 1937.Phelps had performed the work with his mules,but one of them died, and in August he employed a man named_McDonald, the owner of a truck, to haul the ties.McDonald hauledtwo loads which were accepted by the respondent, but the third loadwas refused with the explanation that Phelps had already suppliedthe amount periodically called for by the contract.Phelps disputedthis explanation and Cobb replied: "McDonald can't haul ties in herefor me . . . He was over here on that picket line and helpedpicketme and turned me around . . ." After finally tellingPhelps to resume supplying ties, Cobb continued : ". . . don'tget no union men to put them in." Thereafter Phelps employed aman named Greenie Gamblin to haul ties and several more loads werehauled until one evening when Phelps and Gamblin appeared at aUnion mass meeting. The next morning Cobb, without explanation,refused to accept a load of ties hauled by Gamblin. Phelps has notsold any ties to the respondent since, and he has been informed byAndy Berry, an accountant for the respondent, that "There is no 112NATIONAL LABOR RELATIONS BOARDuse hanging around waiting for Ray Cobb because he told me hewould never take any other ties from you." This discriminationagainst Phelps was not against him alone. Its effect necessarily wasto demonstrate to the respondent's employees and to the communityat large the respondent's antagonism toward the Union.Bishop Mallory, an employee at the North Diamond mine, occu-pied one of the respondent's houses in Earlington.He is a mem-her of'the Union, but has not been active in its behalf.Like otheremployees who were questioned on the subject, he is a member ofthe E. M. B. A. On July 14, 1937, James L. Dunlap, a field workerfor the Union, called at Mallory's home where the two men talkedon the' house porch.The next day Mallory was visited by MayorChisholm, Assistant Superintendent Cobb, and the latter's brother,Lindsay Cobb, who is assistant district mine inspector for the StateofKentucky.These three individuals drove to Mallory's home inan automobile and called to Mallory to come out.Mallory testi-fied that Chisholm, from his seat in the automobile, said: "Bishop,I understand you are having Jim Dunlap hang around your houseto sign up men. If you continue to do that . . . you won't haveany job to take care of your family." Cobb informed Mallory thata neighbor had advised Cobb of Dunlap's visit on the previousday.Several clays thereafter, Mallory told Dunlap to cease comingto his house.Chisholm was not a witness, nor was Lindsay Cobb.Ray Cobb testified that he and his brother were pleasure riding inChisholm's new automobile and that he did not know they weregoing to Mallory's home.Cobb- stated that although he remainedin the automobile he heard little of the conversation between Malloryand Chisholm, that Chisholm spoke about the E. M. B. A. cards,and that "I believe he (Chisholm) asked him if Dunlap had been bythere."Cobb denied having told Mallory that a neighbor informedhim of Dunlap's visit.The circumstances surrounding this inci-dent, and the testimony concerning it, warrant only that Mallory'sversion be believed.During the summer of 1937 Mallory signed an E. M. B. A. cardwhich was presented to him by a fellow employee named Smith.Smith stated: ". . . You have to sign this card if you expect to holdyour job . . . Complaints will be filed if you don't sign it ..."The respondent's activities in following Union organizers were notcarried on solely by the guards.Superintendents Cobb and Jonesalso engaged in this practice.As stated above, Earl Suver, Unionorganizer, was followed by guards.On one occasion after April 1,1937, he was accompanied by Arthur Chaney, a fellow organizer,on a visit to one of the camps.There they engaged in conversationwith a group of employees at one of the houses. Shortly thereafterCobb drove up in an automobile, whereupon most of the employees DECISIONS AND ORDERS113departed.Cobb remarked that he wanted to inspect the wallpaperin the house.Suver moved on to another house, where he endeavoredto continue his organizational activities.Cobb came to the secondhouse with the explanation that he wished to inspect the wiring, andSuver returned to the first house.By this time the presence of Cobbhad caused all the employees but two to leave, yet Cobb followedthem and Suver again to the first house where he told Suver that theemployees were "satisfied" with the E. M. B. A. and that "thesehere hills are loaded with dynamite and car wheels hooked up withelectricwire.All I have to do is push the switch in and it willgo off."The following day Suver and Chaney were at another camp whenJones appeared.Two employees to whom they were talking de-parted.Suver acquainted Jones with the nature of his business,whereupon Jones stated that he would not order them to leave theproperty.Instead, following the practice outlined by PresidentRichardson, Jones followed them throughout the afternoon fromcamp to camp and, whenever they attempted to engage in conversa-tion with employees, Jones, in the presence of the employees, madesuch remarks as, "There is no use talking to these negroes, they aresatisfied with the E. M. B. A.," and "We are not going to let thesefellows join that.We are satisfied with the E. M. B. A." The effortsof Suver and Chaney to elude Jones while driving from camp tocamp were of no avail.He successfully followed them.Near the Fox Run and North Diamond mines the respondentmaintains "guard towers."Whether they have been erected nearthe Coil mine is not stated, but Christian testified that he thoughthe gave orders for such towers to be erected there.These towerswere erected about 1934 when the Union was engaged in picketingactivities and apparently consist of boilers which have been cut intwo and behind which armed persons can stand, using the towers orboilers as shields.Holes about 8 inches square have been piercedin them.At one time in June 1937 when Cobb directed Suver andChaney to depart from a locality in which a tower was situated,Cobb stated, "We might have to use them again."Christian testified.as follows :Q.Mr. Christian, would it be, correct if I said the companymaintained these guard towers today anticipating that you ,mighthave similar trouble in the future?A.Well, you can't tell.They are having it over in DavisCounty now.Q. The only people that the West Kentucky Coal Companyhad any trouble with is the United Mine Workers?A. That is the only ones that we ever had any trouble with. 114NATIONAL LABOR RELATIONS BOARDClearly, the guard towers are maintained for the purpose of intim-idatingUnion organizers.Whether they are maintained for anylawful purpose is not established in the record.We find that the respondent, by use of "guides" or "guards" or"watchmen" for the purposes above-described ; by the circulation ofthe petitions which "demanded" protection against Union organizers ;by the attendance of its guards and supervisory employees at Unionmass meetings; by the acts of discrimination against Jack and LauraCampbell; by the demotion of Cozart and by other discriminatoryacts directed against him, as well as by the various coercive state-ments made to him by Superintendent Christian and Foreman Wil-son; by the demotion of A. C. Long; by the discriminatory acts di-rected againstW. C. Phelps ; by the threats made to Mallory byMayor Chisholm; by the activities of Superintendents Cobb and Jonesin following, interfering with, and threatening Union organizers;and by the maintenance of guard towers for the purpose of intimi-dating Union organizers, has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.C. The dischargesCarrollWilliams12worked for the respondent intermittently overa period of 8 to 10 years.During May 1937 he joined the Unionand thereafter engaged in organizational activity in its behalf.Hewas discharged on July 7 or 8.He had been working as a triprider on the night shift at No. 8 mine.On the previous day, in thepresence of Neil McCann, foreman at No. 8 mine, SuperintendentJones inquired of Williams if he had been persuading employees tojoin the Union and Williams admitted that he had. Thereupon,ees, saying, "Well, Williams, your family can't help what you done.... You better get out of that mess and go to work like a man."'Williams was not expected to work that night.Upon his returnto work the following day he was told by McCann and Jones thathe was not needed any longer. On the day after his dischargeWilliams went to see Wilcox in an effort to obtain reinstatement-He told Wilcox of the conversations with Jones and was told byWilcox to "get the hell out of here."He was not reinstated.McCann, who had been discharged prior to the time of the hear-ing, was not called as it witness by the respondent to testify concern-ingWilliams' discharge.Jones testified thatWilliams worked on'the night shift, that the day shift was producing better tonnage inthe particular unit on which Williams worked, and that Williams'Incorrectly named in the complaint as Carrol WilliamsHis name was corrected by-motion to conform. DECISIONS AND ORDERS115Union activities prevented systematic and efficient work in that unit.Further, Jones stated that he obtained this information from a fore-man, since deceased, and an electrician, and that his only reason forknowing that the faulty production was due to Williams was thatproduction increased afterWilliams ceased work. Jones failed toinquire of the motorman with whom Williams worked as to the causeof the faulty production, nor was there any evidence that the coalloaders complained.The respondent also contends that Williamswas not discharged, but that he voluntarily quit his job.As beforerelated,we find that Williams was not supposed to work on thenight prior to his alleged discharge.However, the respondent as-serts that he should have worked that night and that, because ofhis failure to do so, he was laid off for only a day, but was not dis-charged.The assertion is that Williams never appeared for workthereafter and thereby quit his job.This contention is utterly-unconvincing.Williams testified that his activity during working hours was con-.fined to talking with the employees.He denied to Jones that the ac-_tivity interfered with his work. It is admitted by Jones that at thattime the men were "considerably worked up over the thing, the ques-tion, of union, E. M. B. A. or whatever it shall be." Certainly theactivity ofWilliams , was no more disruptive than that which others ,.employees were permitted by the respondent to engage in duringworking hours on behalf of the E. M. B. A.Wilcox did not discuss,Williams' case with the respondent `-because Carroll Williams indi-cated to me (Wilcox) that he wanted me to do something in orderto help him perfect another organization and to tear down the,organization he had."Williams is one of the individuals who were followed by guards.On August 7, 1937, after the discharge, Omers and Mansfield halted,Williams as he was driving an automobile and, during the conversa-tion,Omers said: "You and this God damn Straudie Ratley (see-below) is always starting something around here.We are goingto break this up."Upon all the evidence, we find that Williams was discriminatorily-discharged because of his membership in the Union and for engaginginUnion activity of a sort which, if engaged in on behalf of theE.M. B. A., would have been permitted and welcomed by the re-spondent.At the time of his discharge, and for some time prior-thereto,Williams was earning from $48 to $52 each semi-monthlypay day.During the period from the time of his discharge to thetime of the hearing, he had earned about $15 at irregular work on afarm.Straudie Ratleywas discharged while employed at No. 2 mine,after having worked for the respondent for approximately 9 years.- 116NATIONALLABOR RELATIONS BOARDAt some time prior to his discharge he had joined the Union andhad become more active in its behalf than any other employee in thesection of No. 2 mine in which he worked.The exact date of Ratley's discharge is not clear,although it iscertain that the discharge occurred about July 1, 1937, during theperiod of intense Union activity in the summer.About 10 daysbefore the discharge,Ratley was involved in a collision in the mine.The respondent asserts that the collision resulted from Ratley'snegligence and that he was discharged for that reason.For sometime prior to an illness in 1937 Ratley had operated a "main line"or regular motor, which obtained its energy from electricity andwas used to pull coal cars on tracks within the mine.Upon hisreturn to work subsequent to his illness, which was about 4 daysprior to the date of the collision,Ratley commenced operating a"push out" or booster motor, which obtains its power from the samesource and is operated on the same tracks as a regular motor.Oneof the purposes for which the booster motor is used is to push coalcars from point to point inside the mine.The collision occurred between the booster motor operated byRatley, but to which no cars then were attached, and a regular motoroperated by Hubbie Owens, to which were attached various emptycars.The two motors were operated on the same track and wereproceeding deeper into the mine on a downgrade "straight-away" ofapproximately 1,300 feet in length.Ratley's motor was about 200feet ahead of the regular motor, although it should have been 500to 600 feet ahead, when a short circuit occurred in the booster motor,causing it to stop.A large are flare arose from the booster motor,causing this section of the mine to become more,illuminated thanwas usual by use of the electric bulbs then burning, and it is mani-fest that Owens clearly saw the booster motor ahead.The respond-ent contends that this short circuit was the fault of Ratley.Thereis a maze of testimony on this point, much of which is contradictoryor unconvincing, and we are unable to determine whether it was-negligence on the part of Ratley which caused the short circuit orwhether it was due to the fact that the booster motor was of anold model.Regardless of what may have been the cause of the short circuit,-we do not believe that the collision caii be attributed solely to negli-gence on the part of Ratley or that he was discharged because itoccurred.It is clear from Owens'testimony that the collision in alllikelihood would not have occurred if Owens had not been travelingat an excessiverate of speed, yet Owens was not discharged.Owenswas unable to stop the regular motor and it collided with the booster-motor, the latter being nearly completely demolished and resultingin a loss of about $320.The regular motor, having been manu- DECISIONS AND ORDERS117factured of newer and stronger materials, was not substantiallydamaged.The respondent contends that the short circuit caused thecollision.The facts do not support that contention.According tothe respondent, Ratley was under instructions to keep ahead ofOwens by at least 500 feet and the respondent relies heavily on thefact that Ratley was only about 200 feet ahead.H. B. Hinton, fore-man, testified that, although he could not be definite, he "wouldimagine" the motors travel "about seven or eight miles" an hour and"I doubt if they go that fast."He stated, further, that on a down-grade they would travel ". . . say 10, 12 miles an hour, somethinglike that."Owens' testimony throws light on the controversy.Owensstated that he was approximately 200 feet behind Ratley when theshort circuit occurred, that he (Owens) applied the brakes, and thatthe speed of the regular motor at that time was:A.Icouldn'tsay exactly; somewhere around twenty,twenty-five miles an hour and that might be too fast and itmight be too slow. I don't know. There is no way of gaugingthat speed down there.Q. Did your train slacken down any before you actually hadthis collision?A. Yes, sir.Q. How much did it slacken down to?A. It had.almost cone to a standstill. It was running five orsix miles anhour maybe.*Q. So that it was as much your fault as it was Ratley's thatyou were not that distance (500 to 600 feet) behind him?A. I had instructionsto turn it into the woods, to let it run.Q. In other words, you had to make time?A. I had to make time.Q. And that is the reason you were two hundred feet and notfive or six hundred feet. It would have been all right if noth-ing happened but something did happen, is that it?A. Yes, sir. [Italics supplied.]The contention of the respondent that Ratley's negligence alonecaused the collision is not supported by the evidence.Further, thetestimony concerning events subsequent to the time of the collisionserves to support the conclusion that the respondent, after due in-vestigation, was not inclined to attribute the collision to the allegednegligence of Batley and did not discharge him because of the col-lision.On the day the collision occurred, Superintendent Jonessummoned all the motor operators to a meeting for the purpose ofdiscussing it.The statements made at this meeting were recorded in147841-39-vol 10--9 118NATIONAL LABOR RELATIONS BOARDshorthand by a reporter brought to the meeting for that purpose.Atranscript of these statements was not introduced in evidence by therespondent.At the meeting Jones did not accuse Ratley of respon-sibility for the collision.About 10 days thereafter Ratley was dis-charged.During this time he continued to operate a motor.At thehearing, Jones offered an explanation of this "delay" in dischargingRatley by saying that Superintendent Christian was out of town atthe time of the meeting, that, "we would often give a man the benefitof the doubt," and that "I wanted to discuss the matter with Mr.Christian.I didn't want to do wrong, in other words, I wantedhis view on that."Upon his return, Christian ordered the dischargeof Ratley.Various facts, principally that the testimony does not show thatthe collision was due solely to a fault of Ratley ; that Ratley wasnot accused of responsibility at the meeting; that he was allowed tocontinue operating a motor thereafter; that Owens, whose member-ship in the Union was not known to the respondent, was not dis-charged or, so far as the record shows, even censured ; and thatJones admitted having a doubt about placing responsibility for thecollision, all tend to show that Ratley was not discharged becauseof the collision.Moreover, it is clear that the respondent knew ofRatley's membership in the Union and his activity in its behalf.Asbefore related,Wilcox, whom we have found to be a puppet of therespondent, testified that he had been informed that the Union hadsecured the membership of a majority of the employees in minesNos. 2 and 8 and that, therefore, he began a campaign of intenseFurther, Ratley testi-fied that prior to his discharge he had a conversation with Superin-tendent Jones in which the latter inquired if he (Ratley) had beenassociating, with "the organizers" and advised Ratley that he should"stand by" the respondent.Jones denied this, but his denial is un-convincing when considered in the light of his testimony concerningother facts in this case.Upon being asked whether he had heardthat Ratley was a member of the Union, Jones testified that he didnot "remember whether I did or not," but admitted that he hadseen Ratley in "the company of organizers once, possibly twice."Jones finally admitted that he saw Ratley attending a Union massmeeting after first stating, in response to a question of whether hehad seen Ratley present, that "I seen lots of folks present there."The unwillingness of Jones to admit his knowledge of such mattersdoes not place in a favorable light his asserted reason for havingdischarged Ratley.The uncontradicted testimony of CarrollWil-liamsstands of record that Omers, guard and constable, and others,were "going to break up" the activity of Williams and Ratley.Weconclude that the respondent utilized the collision as a cloak under DECISIONS AND ORDERS119which to conceal its real reason for discharging Ratley.We findthat the respondent discharged Ratley because of his membershipin the Union and his activities in its behalf.At the time of his discharge Ratley was earning $4.16 per dayon each of 2 or 3 days per week. During the busy season, fromSeptember to April, he earned $45 to $50 each semi-monthly payday.From the date of his discharge to the time of the hearing,he was not gainfully employed.Charlie R. Hayes13 commenced working for the respondent in 1925and, with the exception of about a year's time, worked continuouslyuntil his discharge about November 1, 1937.He was employed as atrip rider at Fox Run mine.He joined the Union in June 1937,and was active in its behalf.About August 18, 1937, he was ap-proached by Beanie, guard and paymaster, with the request that hesign an E. M. B. A. card, which he refused to do. Thereafter liewas directed by Superintendent Christian to sign an E. M. B. A.card.On various occasions Hayes accompanied a Union organizernamed Steele, meeting Steele in Earlington where they could easilybe seen together.Hayes also attended Union mass meetings andotherwise engaged in activity in its behalf.During September Hayes was granted a 30-day leave of absence bySuperintendent Cobb.He did not overstay his leave, as contended bythe respondent, and returned to work on October 4, when he was givena note addressed to Ermit Wyatt, foreman at Fox Run mine, entitlinghim to resume his employment. Sometime thereafter, about Novem-ber 1, Hayes was laid off by Wyatt after an argument in which bothparties used profanity.At that time the operator of a motor wasnot at work and Hayes, having seniority, contended that he should bepermitted to take the place of the absent operator.Wyatt told himthat he had overstayed his leave of absence (which was not true) andtherefore had lost his seniority.Wyatt assigned another employee tooperate the motor.The use of profanity and the lay-off occurred atthis point.Hayes, who asserted that profanity was used by Wyattalso, testified that ". . , He (Wyatt) said, `By God, you are the young-est one.Mr. Cobb says so and the books show it.' I told him lie wasa damn lying son of a bitch, that I was not. And lie laid me off. . . .Wyatt testified that lie did not discharge Hayes, that he had merelylaidHayes off for a day because of the use of profanity, and that liedid not want to discharge Hayes because Hayes was indebted to therespondent.Several days later a "mine committee" endeavored toobtain Hayes' reinstatement.Thereafter, Hayes apologized to Wyattfor his profanity but, according to Wyatt, there were no vacancies atthat time.is Incorrectly named in the complaint as Charlie R. HaysHis name was corrected bymotion to conform 120NATIONAL LABOR RELATIONS BOARDIt is unconvincingly asserted by Cobb that Hayes was not reinstatedat the end of the day lay-off because Cobb directed Wyatt to dischargeHayes for disorderly conduct.Moreover, events subsequent to thelay-off of Hayes convince us that he was laid off for a day, but thatthe respondent thereafter decided not to reemploy him because of hismembership in the Union and his activities in its behalf.Althoughdenied by the respondent, it is clear that it knew of Hayes' interestin the Union prior to the lay-off. Further, it is clear that immediatelyafter the lay-off, Hayes informed Ant Robertson, a subforeman anda brother-in-law of Wyatt, of his membership in the Union.On the day after the complaint in this proceeding was served uponthe respondent, Superintendent Christian saw Hayes in a respondent-owned store in Earlington.Mayor Chisholm was present.Christiansummoned Hayes and Chisholm to the respondent's office and thereconfronted Hayes with the complaint and interrogated him about hisUnion activities and the fact that he was named in the complaint ashaving been discriminatorily discharged.Christian then sent forCobb and Wyatt. Christian's account of the conversation with Hayesis that the latter accepted responsibility for the discharge and calledhimself a "damn fool." Christian testified that Chisholm was calledto the conference as a representative of Hayes and that Wyatt andCobb were called to explain the discharge.On direct examinationChristian asserted that his only knowledge of the matter before receiv-ing the complaint was that Hayes had once before made the statementabout being a "damn fool."On cross-examination, Christian admittedhaving discussed the matter with Chisholm prior to service of the com-plaint.We do not regard the conversation which Christian, Chisholm,Cobb, and Wyatt had with Hayes in the trivial manner in whichChristian endeavored to dismiss it, nor do we accept his version of it.According to Hayes, he was interrogated about the complaint andotherwise questioned for about an hour, during which Christian toldhim that he had been discharged for disorderly conduct and that " . . .we stood by you and . . . you didn't stood by us but the other unionwhen they tried to organize here."Wyatt stated that "as near as Iremember-I won't be positive," Christian asked Hayes about hismembership in the Union.Although the use of profanity around the respondent's mines isapparently habitual, we do not dispute the right of an employer todischarge an employee for using such language as Hayes used toWyatt.However, Wyatt testified that he did not discharge Hayes.Cobb testified that after the lay-off he told Wyatt to discharge him.Cobb and Christian, as witnesses, contradicted themselves and other-wise clearly indicated that they did not wish to give a clear and accu-rate account of Hayes' discharge.Also,Wyatt's memory was obvi- DECISIONS AND ORDERS121ously faulty as to the conversation they had with Hayes.We cannotreconcile these matters with the respondent's contention that Hayeswas discharged for the use of profanity to his superior.Accord-ingly we conclude that, subsequent to the time Hayes was laid off, therespondent decided to avail itself of the lay-off and to make it per-manent because of Hayes' Union membership and activities in itsbehalf.We find that the respondent discharged Hayes because of hismembership in the Union and his activities in its behalf.Hayesearned approximately$75.88 per month during the busy season andabout $47 eachmonth duringthe slow season.He had earned about$7 between the time of his discharge and the hearing.He was notgainfully employed at the time of the hearing.Mark Thomas Jenkins 14began working for the respondent at sometime prior to 1923.At the time of his discharge about July 27, 1937,he was working on the tipple at No. 8 mine.Prior thereto he hadbeen engaged in various odd jobs, particularly laying track and build-ing brattice at the same mine.He joined the Union about July 1,1937.While on therespondent's property en route to work on theday he was discharged,Jenkinswas told byMansfield,a guard, tosign an E. M. B. A.card.Jenkins refused.Shortly thereafterJenkins was informed by B. N. Farewell, tipple foreman that Super-intendent Jones had ordered that Jenkins was not to work on thetipple anylonger.Jenkins called upon various supervisory em-ployees in an effort to obtain reinstatement,one of whom told himthat he couldload coal,whichJenkins declined to do.Also,Jenkinswas sent by Superintendent Christian to Wilcox's office.Wilcox, inthe presence of Superintendent Jones, asked:"Mark, they told meyou wouldn't sign one of them cards?"Jenkins replied that he wouldnot, that "my conscience wouldn't let me."Wilcox then stated : "Themen that stuck to the E. M. B. A., to the company and the E. M. B. A.was the men that he stuck to." Jenkins then inquired of Jones if hewould be reinstated and Jones replied that"I will look around andseewhat I can do."Thereafter,Jenkins continued his efforts toobtain reinstatement and was informedby McCann,a foreman, thatthere were no vacancies and that he would be considered as an appli-cant for employment.Pursuant to McCann's direction,Jenkins againwent toWilcox, who told him, "I don't consider you a member ofthe E.M. B. A. . . . Youare not under my jurisdiction."Jenkinsreplied that"I paid dues and assessments for fourteen years and ifI wasn't a member of the E. M. B. A. I don't know who was . . ."Again, Superintendent Jones was present and again he said "he wouldkeep his eye open and if anything turned up,why, hewould"informJenkins.14 Incorrectly named in the complaint as Mart JenkinsHis name was corrected bymotion to conform. 122NATIONAL LABOR RELATIONS BOARDJenkins was not advised during these conversations that his workon the tipple had been unsatisfactory.He was not cross-examinedat the hearing by counsel for the respondent.One cannot escapethe impression that Jenkins would have been reinstated if he hadsigned an E. M. B. A. card. The respondent asserts as a defensethat Jenkins was removed from the tipple because of unsatisfactorywork. Jenkins was one of seven men who worked on the tipple wherehe had been working for 3 or 4 weeks before his discharge. Therespondent asserts that he was responsible for allowing unclean coalto be shipped to customers.Complaints concerning such coal hadcome in after Jenkins went to work on the tipple, and Farewellasserted that he ascertained that Jenkins was at fault because heoccasionally loitered.However, there had been similar complaintsbefore Jenkins went to work there.The respondent asserts that thecomplaints related to coal which was traced from the customersback to the particular tipple on which Jenkins worked.Even ifthis assertion be granted, the respondent did not establish thatJenkins, rather than any of his six fellow employees, was at fault.We find that the reason. given by the respondent for removingJenkins is not sustained by the evidence.We further find that hewas removed because of his Union membership and activity andthat the job of coal loader which Jenkins declined to accept was notoffered to him in good faith. Superintendent Jones admitted thatafter one passes the age of 50 years the ability to load coal dimin-ishes and that Jenkins' had passed that age.Further, loaders arepaid by the ton. Jones was unable to say whether Jenkins had everbeen employed as a regular coal loader, although he did state that"I think he loaded coal two or three months in 1936." Jenkins' re-fusal to sign an E. M. B. A. card was an admission of his interestin the Union, which interest was well known to the respondent.Jenkins did not surrender his right to his former job by refusingto accept a job as a coal loader.At the time of his discharge hewas earning about $3.70 per day for 3 or more days per week.After his discharge he earned about $5 at temporary employmentwhich ceased prior to the hearing.James R. Stokesbegan his employment with the respondent about1924.He had worked at several of the respondent's mines priorto his discharge on July 24, 1937, at which time he was working asa mule driver at the respondent's Fox Run mine. On June 14, 1937,Stokes joined the Union.Thereafter he attended its mass meetings;accompanied Steele and Chaney, Union organizers; and conversedabout the Union with employees at the mine.On July 24 Stokes was discharged by Wyatt, foreman, withoutexplanation.Shortly thereafter on the same day Stokes saw Robert- DECISIONS AND ORDERS123son, his immediate foreman, who told him that his work had beensatisfactory.Stokes was one of eight drivers of mules hauling coalcars in the mine. It was the duty of the drivers to haul the loadedcars to a specified place in the mine and to assist in distributingthe empty cars to the loaders.The eight drivers work in rotationand 'the respondent asserts that Stokes was a slow worker, therebydelaying the other drivers and preventing the loaders from obtain-ing sufficient empty cars.The respondent sought to prove this con-tention by Wyatt's testimony that after Stokes had been replaced byanother employee the tonnage of coal produced increased consid-erably.Although Wyatt testified that he watched Stokes for sometime and concluded that Stokes was at fault,Wyatt never cautionedStokes or urged him to perform his work more efficiently.Wyattdid not question any of the drivers or check their individual out-puts.He ascertained only the total tonnage of all the drivers.Further,Wyatt did not question any of the loaders, who are paid bythe ton, to determine the cause of the alleged low production.Noneof the loaders or drivers ever complainedtoWyatt.Wyatt had beenStokes'foreman for 2 years, during which Stokes spent the majorityof his time in loading coal, and apparently his work had been satis-factory for the large number of years he was an employee.In viewof the facts that Stokes'work was approved by Robertson,his im-mediate foreman;that his work allegedly became unsatisfactory toother superiors only after he engaged in Union activities;and thatnone of his fellow employees whose earnings were dependent uponefficient work by him ever complained,we conclude that Stokes wasdischarged because of his membership in the Union and his activitiesin its behalf.During the busy season Stokes earned from $50 to $70 semi-monthly.At other times he earned$20 to $28 semi-monthly.Subsequent to hisdischarge and prior to the hearing he earned about $45, but he wasnot employed at the time of the hearing.Albert Johnson15 began working for the respondent in 1926.Hiswork consisted of loading coal at No. 8 mine. On June 9, 1937,he waslaid off and was later given a transfer to No. 2 mine.Johnson con-tends that he was denied work at the latter mine. The respondentasserts that the entry in which Johnson worked in No. 8 mine wasclosed and that he was transferred to No. 2 mine.Hinton, foremanat that mine,testified that Johnson never appeared there for work.Subsequent to his discharge, Johnson pled guilty to a charge of tres-pass,having been arrested near the chicken house of another person.In his Intermediate Report, the Trial Examiner found that "A sub-16 Incorrectly named in the complaint as Alfred Johnson.His name was' corrected bymotion to conform. 124NATIONAL LABOR RELATIONS BOARDstantial part of the testimony of Johnson is not worthy of belief."We find, as did the Trial Examiner, that Johnson never appeared atNo. 2 mine for work pursuant to his transfer.We further find thatthe record does not support the allegations of the complaint thatJohnson was discharged for Union membership or activity.Hiles Cannonhad worked for the respondent intermittently sinceapproximately 1910.His last term of employment began about 1931and was interrupted in December 1936 by an illness.He resumed hisemployment at -No. 10 mine in the early part of 1937 and workedfor only a short time.Cannon admits having informed Dr. Hum-phrey that, because of the state of his health, he did not want to workinside of a mine.He obtained E. M. B. A. sick benefits, and Wilcoxoffered to obtain for him a job as a janitor in a barber shop.Wilson, foreman at No. 10 mine, testified that Cannon resigned hisjob with the explanation that his physician had so directed and that,because his wife had a separate income, it was not necessary for, himto work. Counsel for the Board did not cross-examine Wilson on thispoint, nor was any evidence introduced to contradict the abovetestimony.Cannon joined the Union about June 1, 1937, after he had ceasedworking.Further, it does not appear that he was ever very activein its behalf.We find that the record does not sustain the allegationsof the complaint that Cannon was discharged for Union membershipor activity.George Hugheswas not named in the original complaint but wasadded by amendment. On May 24, 1937, lie joined the Union. AboutJune 26, 19377 lie was discharged because he had not adequately erectedprops in that part of the mine in which he worked. Through theefforts of the E. M. B. A. council, Hughes was reinstated in about amonth.We find that the record does not support the allegations ofthe complaint that Hughes was discharged for Union membership oractivity.Alfred Arnoldwas named in the complaint, but counsel for theBoard introduced no evidence respecting his alleged discharge.Thecomplaint will be dismissed without prejudice in so far as it allegesthat the respondent engaged in unfair labor practices regardingArnold.We find that Carroll Williams, Straudie Ratley, Charlie R. Hayes,Mark Thomas Jenkins, and James R. Stokes were discharged becauseof their membership in a labor organization and activities in itsbehalf, and that by their discharges the respondent has discriminatedin regard to hire and tenure of employment, thereby discouragingmembership in a labor organization, and that by such acts the respond-ent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act. DECISIONS AND ORDERS1251).The refusal to bargain collectively1.The appropriate unitThe complaint and the petition both allege that the productionemployees of the respondent, exclusive of supervisory employees. at,mine No. 2 constitute a unit appropriate for, the purposes of collective,bargaining and that such employees at mine No. 8 also constitute aunit appropriate for the purposes of collective bargaining.On theother hand, the respondent claims that all its mines constitute a singleappropriate unit.Mines Nos. 2 and 8 are the only mines operated by the respondentinUnion County and are situated in or near the town of Sturgis.Although each of these mines has its own foreman, they have a com-mon superintendent.Mines Nos. 2. and 8 are considered a single oper-ating unit, are operated jointly, and have the same rescreening plant.The respondent's other mines are situated in various counties milesapart.All employees in the respondent's mines are unable, becauseof time and distance, to meet together.The Union has succeeded inorganizing the employees at mines Nos. 2 and 8, in spite of determinedresistance on the part of the respondent.Under the circumstancesof this case, 'we see no reason why the employees at mines Nos. 2 and 8should be denied representation until all the employees at all therespondent's mines have been organized.16We conclude that the em-ployees at mines Nos. 2 and 8 together constitute a unit appropriatefor the purposes of collective bargaining.Superintendents, mine foremen, section foremen, room bosses, facebosses, top bosses, entry bosses, and electricians with supervisory dutiesare ineligible for membership in the Union because of the supervisorynature of their duties.Such employees will be excluded from theappropriate bargaining unit.We will also exclude from the unit"guards" or "watchmen," who also are not eligible for membershipin the Union.We find that all the respondent's production employees at minesNos. 2 and 8, excluding superintendents, mine foremen, section fore-men, room bosses, face bosses, top bosses, entry bosses, electricians ina supervisory capacity, all other supervisory employees, and "guards"or "watchmen," constitute a unit appropriate for the purposes of col-lective bargaining and that said unit will insure to the respondent'semployees the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.10Matter of R. C. A. Communticattons, Inc.andAmerican Radio Telegraphists'tion,2 N. L. R. B. 1109. 126NATIONAL LABOR RELATIONS BOARD2.The efforts of the Union to bargain collectivelyThe complaint alleges that on July 27,1937, and thereafter the re-spondent refused to bargain collectively with the Union as the ex-clusive representative of all the production employees at its No. 2and its No. 8 mines.On the above-mentioned date Ed. J. Morgan,president of District 23 of the Union and known to Richardson,presi-dent of the respondent, to be its representative,mailed a registeredletter to the respondent,addressed to the attention of Richardson,informing him that a majority of the employees at these two mineshad selectedthe Unionas their representative for the purposes ofcollective bargaining"as specified in theWagner Labor Act" andrequesting a conference.The respondent did not-reply.On No-vember 29, 1937,Morgan again mailed a registered letter of the same'.nature to the respondent,addressed to the attention of Richardson.Againthe respondent did not reply.In his testimony Richardsongavevarious reasons for not replyingto the letters,particularly that the letters contained no proof of amajority and no credentials as to Morgan'sauthority.As beforerelated, he admitted having knowledge of Morgan's agency.Thelack of consistency in his answers in this respect shows clearly thatthe above statements are merely excuses for his failure to reply.Thereal reason is evident in the testimony of Richardson that"He (Mor-gan) might have wanted to meet with me but I had nothing to meethim about."The record clearly establishes the respondent's positionto be that it will not recognizeor deal withthe Union even though itrepresents a majority of the employees in an appropriate unit andthat it will not tolerate organizationalactivity by the Union.There remains the questionof whethertheUnion represented amajority of the employees in the appropriate unit at the time therespondent refusedto meet with the Union.Earl Suver,one of theUnion's organizers,testified that he made a comparison of the Union'smembership cards with the respondent'spay rolls,''and that thiscomparison showed thatthe Unionhad the membership of a major-ity of the employees ineach of thetwo mines on the dates on whichMorgan wrote to the respondent.However, the Union refrained fromintroducing documentary evidence of its designation by a majority ofthe employees because it believed that the disclosure of the names ofitsmembers would have resulted in further discharges.The Unionwas willing and desirous of submitting its membership cards to theTrial Examiner,the Board, or any other tribunal for comparison withthe respondent's pay roll and any authentic signature records the re-spondent might possess.The Trial Examiner refused to receive the17Board Exhibit No 2b. DECISIONS AND ORDERS.127cards without according the respondent an opportunity to inspect them.The Union nevertheless refused to disclose the names of its membersto the respondent.While the unfair labor practices of the respondentas disclosed by the record offer ample justification for the Union'sprecaution in not disclosing the names of its members, we are never-theless unable to find that the Union represented a majority of theemployees at the time the respondent refused to meet with the Union.It is solely for this reason- that we do not find that the respondent hasengaged in unfair labor practices within the meaning of Section 8 (5)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.18V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we will order it to cease and desist therefrom.We willalso order the respondent to offer full reinstatement to Carroll Wil-liams, Straudie Ratley, Charlie R. Hayes, Mark Thomas Jenkins, andJames R. Stokes, and to make them whole for any loss of pay theyhave suffered by reason of their respective discharges by payment toeach of them of a sum equal to the amount which lie normally wouldhave earned as wages from the date of his discharge to the date of theoffer of reinstatement, less his net earnings 19 during such period.However, since the Trial Examiner dismissed the complaint, asamended, in so far as it alleged that the discharge of Mark ThomasJenkins constituted an unfair labor practice, we will excl tide from thecomputation of his back pay the period from the date of the Inter-mediate Report, February 21, 1938, to the date of the Order herein.This is in accordance with our rule that the respondent could not havebeen expected to reinstate an employee after it received the Inter-mediate Report recommending the dismissal of the complaint as tohim.20ie SeeMatter of Clover Fork Coal Company, supra,footnote 1.'19 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local 2590, 8 N L. R B 44020Matter of E R. Haffelfinger Company,IncandUnitedWall Paper Crafts of NorthAmerica. LocalNo. 6, 1 N L R B.760;Matter of National Weaving Company, IncandTextileWorkers Organizing Committee,7 N. LR. B. 916. 128.NATIONAL LABOR RELATIONS BOARDSome of these employees, subsequent to their discharges, receivedmonetary assistance from the Union in the form of loans or as reliefpayments.Any amounts so received are not to be considered in thecomputation of their net earnings.'-'Since the E. M. B. A. has been found to be a labor organizationdominated and supported by the respondent, we will order therespondent to withdraw all recognition from it as representative ofany of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work, and completely disestablish itas such representative.The contract concerning wages, hours, andworking conditions entered into between the respondent and theE.M. B. A., whether it be the contract in existence at the time ofthe hearing or whether another has been entered into subsequent tothe hearing, is void and of no effect.We will order the respondentto cease giving effect thereto.22.As stated above, the E. M. B. A. has conducted sickness and death-benefit plans and has engaged in recreational or safety-first ven-tures.Therefore, our order requiring the respondent to disestablishit "as a collective bargaining representative is not intended to inter-fere with any such activities, provided that they are continued with-out discrimination against or in favor of any labor organization." 23As stated above, the respondent has required E. M. B. A. membersto contribute to the support of that organization by means of thecheck-off system.The amounts deducted from the wages of mem-bers were generally $1 per month for a married member and 75cents per month for a member who was single, and approximated$2,200 per month in all.The record does not disclose whether anyassessments were deducted from the wages of E. M. B. A. members.We are concerned only with the amounts deducted since July 5, 1935,the effective date of the Act. These dues were deducted without theapproval or consent of the. E. M. B. A. members.One member,Spencer Johnson, who joined the Union in June 1937, was asked asawitnesswhy he did not request the respondent to cease theE. M. B. A. check-off deductions from his wages.He stated : "Well,I figured the least I could say the better off I was." Even if thecheck-off was approved by the members, what we said inMatter of21Matter of Missouri-Arkansas Coach Lines, Inc.andThe Brotherhood of RailroadTrainmen, 7 N. LR B 186. Cf alsoMatter of VegetableOilProducts Company, Inc,a CorporationandSoap and Edible Oil Workers Union, Local No 18409,5 N. L R. B 52;Matter of Lone Star Bag and Bagging CompanyandTextileWorkers Organizing Committee,8 N L R B 244.22Matter of Shellabarger Grain Products CompanyandFlour and Cereal Workers Union,No. 20765,8 N. L R B. 336.23Matter of Utah Copper Company, a corporation, and Kennecott Copper Corporation, acorporationandInternational Union of Mine, Mill and Smelter Workers, Local No392,7 N L R. B 928. DECISIONS AND ORDERS129The Heller Brothers Company of NewconwrstownandInternationalBrotherhood of Blacksmiths, Drop Forgers, and Helpers24 is appli-cable in the instant case.We there stated :It seems plain to us that the authorizationby anemployeefor the check-off of dues owed to an organization which hisemployer has formed and continues to dominate cannot be con-sidered as having been voluntarily given by the employee.Whencheck-off authorizations are sought under such conditions theemployee is placed in the position of permitting the check-offor of putting himself squarely upon record as openly opposed tothe Company'swishes.No employee confronted with such anoption can be regarded as having exercised free choice.Thusthe same pressures by the respondent which compelled its em-ployees to abandon their free choice of representatives enforcedtheir acquiescence in the check-off.Under these circumstanceswe will restore the status quo by ordering the respondent toreimburse its employees for amounts deducted from wages asclues for the Independent."Adapting the reasoning of the above-quoted paragraph to thefacts in the instant case,we will order the respondent to make wholeits employees individually for the full amounts deducted from theirwages as E. M. B. A. dues and assessments,if any, since July 5, 1935.We also will order the respondent immediatelyto cease its use ofthe check-off in behalf of the E. M. B. A.We will also order that the respondent take other affirmative ac-tion which we find will effectuate the policies of the Act.We havefound that the respondent refused to meet with a representative ofthe Union, after having been requested to do so on two occasions.The only reason for our not finding that the respondent refused tobargain collectively with the Union within the meaning of Section 8(5) of the Act is that the evidence does not establish that the Unionrepresented a majority of the employees in the appropriate unit.The evidenceis insufficient in this respect because the Union fearedto disclose the names of its members lest the respondent dischargethem.The respondent's attitude toward the Union is one of pro-nounced and aggressive hostility.Its refusal to meet with the Unionwas absolute.We are convinced from the record that it was therespondent's intention not to bargain with the Union, whether ornot it represented a majority of the employees,and that this inten-tion still persists.Since we are directing that an election be conducted among theemployees in the appropriate unit to determine whether or not they',7 NL R B 646 See alsoMatter,of Lone Star Bag and Bagging CompanyandTextileWorkersOrgani2ing Committee, supra,footnote 21 130NATIONAL LABOR RELATIONS BOARDdesire to be represented by the Union, and since the respondent ispredisposed to commit unfair labor practices, we are of the opinionthat the policies of the Act will best be effectuated by requiring therespondent to bargain 'collectively with the Union upon request, inthe event that the Union is designated in the election by a majority-of the employees as their representative for purposes of collectivebargaining, and is certified by this Board as the exclusive represent-ative of all employees in the appropriate unit for such purposes.We willso order.VI.THE QUESTION CONCERNING REPRESENTATIONAs found in Section III above, the respondent on two occasions-refused to meet with a representative of the Union or to recognizethe Union for the purposes of collective bargaining.At the hearingthe respondent questioned the claim of the Union that it representeda majority of the employees in an appropriate unit.We find that' a question has arisen concerning representation ofthe respondent's employees.VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurringin connection with the operations of the respondentdescribed in Section I above, has' a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.VIII.THE DETERMINATION OF REPRESENTATIVESEarl Suver, an organizer for the Union, testified that the Unionrepresents a majority of the employees in both mines Nos. 2 and S.However, no documentary evidence in support ' of this claim wasintroduced.We find that an election is necessary in order to deter-mine the question of representation which has arisen.As stated above in Section III A, it was stipulated by the partiesat the hearing that the employees at mines Nos. 2 and 8, if calledas witnesses, would testify that they desired to be represented forthe purposes, of collective bargaining by the E. M. B. A.Thestipulation is not material on the question concerning representation.Since we have found that the respondent has dominated and inter-fered with the administration of the E. M. B. A. and has contributedsupport thereto, the latter's name will not appear on the'ballot.2226Matter of M Lowenstein&Sons,Inc. andBookkeepers',Stenographers' and Account-ants'Union, Local No. 16, United Office and Piofessioiial lhorl,ers of Ainorica, C I 0,et at6 N L R B 216 DECISIONS AND ORDERS131We will not at this time fix a date for holding the election, but.will delay it until such time as we are satisfied that the effects ofthe respondent's unfair labor practices have been dissipated suffi-,ciently to permit a free choice of representatives.At the time wedirect such election we will determine the pay-roll date to be usedin. ascertaining the eligibility of employees in the appropriate unitto vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :-CONCLUSIONS OF LAW1UnitedMine Workers ofAmerica,DistrictNo. 23, and Em-ployes'Mutual Benefit Association,St.Bernard and Wesko Chap-ters, are labor organizations within the meaning of Section 2 (5)of the Act.2.By dominating and interfering with the administration of Em-ployes'Mutual Benefit Association,St. Bernard and Wesko Chapters,and by contributing financial and other support to that organiza-tion, the respondent has engaged in-and is engaging in unfair laborpractices Within the meaning of Section 8(2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Carroll Williams,Straudie Ratley, Charlie R. Hayes, MarkThomas Jenkins, and James R. Stokes, and each of them, andthereby discouraging membership in a labor organization,the re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(3) of the Act.4.By interfering with, restraining,and coercing its employeesin the exercise of the rights guaranteed iB Section 7 of the Act, therespondenthas engagedin and is engaging in unfair labor practiceswithin the meaning of Section 8(1) of the Act.-5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7)of the Act.6.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act with respect to the allegeddischarges of Albert Johnson,Miles H. Cannon,and GeorgeHughes.7.Therespondent has not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act.8.A question affecting commerce has arisen concerning the repre-sentation of the respondent's employees within the meaning of Sec-tion 9(c) and Section 2 (6) and(7) of the Act.9.All the respondent's production employees at mines Nos.2-and 8,excluding superintendents,mine foremen, section foremen, roombosses,face bosses,top bosses,entry bosses,electricians in a super- 132NATIONAL LABOR, RELATIONS BOARDvisory capacity, all" other supervisory employees, and "guards" or"watchmen," constitute a unit appropriate for the purposes of col-.lective bargaining within the meaning of Section 9 (b) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent,West Kentucky Coal Company, and its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of Em-ployes' Mutual Benefit Association, St. Bernard and Wesko Chapters,or with the formation or administration of any other labor organiza-tion of its employees, and from contributing financial or other supporttoEmployes' Mutual Benefit Association, St. Bernard and WeskoChapters, or any other labor organization of its employees;(b)Recognizing Employes' Mutual Benefit Association, St. Ber-nard and Wesko Chapters, as the representative of any of its employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, rates of pay, wages, hours of employment, and otherconditions of work;(c)Giving effect to any contract it may have entered into withEmployes' Mutual Benefit Association, St. Bernard and Wesko Chap-ters, concerning wages, hours, and working conditions, whether it bethe contract in existence at the time of the hearing in this case oxwhether another has been entered into subsequent to said hearing;(d) In any manner requiring its employees to contribute to thesupport of Employes' Mutual Benefit Association, St. Bernard andWesko Chapters, and in any manner making further deductions fromthe pay or wages of its employees, or any of them, for dues or feespayable, or to become payable, to that organization;(e)Discouraging membership in United Mine Workers of America,District No. 23, or any other labor organization of its employees bydischarging or refusing to reinstate any of its employees or in anyother manner discriminating in regard to their hire and tenure ofemployment or any term or condition of their employment or by threatof such discrimination;(f)Maintaining surveillance of or employing any other means ofespionage for the purpose of ascertaining and investigating the activi-ties of United Mine Workers of America and the activities of its em-ployees in connection with such organization or any other labororganization(g) Indicating to its employees the respondent's attitude and desireswith respect to the relationship of its employees to any particular DEICISIO-INS AND ORDERS133labor organization, or indicating to its employees the respondent'sjudgment of union organizers or particular labor organizations, forthe purpose of interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act;(h)Threatening to close any or all of its mines if its employeesjoin any labor organization;(i)Denying to its employees who reside in houses owned by therespondent the right to have any persons call at their homes for thepurpose of consulting, conferring or advising with, talking to, meeting,or assisting, the respondent's employees or any of them, in regard tothe rights of said employees under the Act to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own-choosing, and to' engage in concerted activ-ities'for the purposes of collective -bargaining or other mutual aid orprotection ;(j)Following or trailing any person, or in any other manner in-timidating or interfering with the right of any person, in his useof the thoroughfares in the towns and camps located within the coun-ties of Union, Webster, and Hopkins, Kentucky, for the purpose ofconsulting, conferring or advising with, talking to, meeting, or assist-ing, the respondent's employees or any of them, in regard to the rightsof said employees under the Act to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of, their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protec-tion;(k) In any other manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Employes' Mutual BenefitAssociation, St. Bernard andWesko Chapters, as a representativeof any of its employees for the purpose of dealing with the respond-ent concerning grievances, labor disputes, rates of pay, wages, hoursof employment, or other conditions of work, and completely dis-establishEmployes' Mutual Benefit Association, St. Bernard andWesko Chapters, as such representative;(b)Give no effect to any and all labor agreements, and any andall supplements thereto, which - have heretofore been entered intobetween the respondent and Employes' Mutual Benefit Association,147S41-39-vo] 10--lo 134NATIONAL LABOR RELATIONS BOARDSt. Bernard and Wesko Chapters, the periods of duration of whichhave not heretofore expired;(c)Reimburse, individually and in full, all employees who were,or still are, members of Employes' Mutual Benefit Association, St.Bernard and Wesko Chapters, for all dues and assessments, if` any,which it has deducted from their wages, salaries, or other earningssince July 5, 1935, on behalf of Employes' Mutual Benefit Associa-tion, St. Bernard and Wesko Chapters;(d)Offer to Carroll Williams, Straudie Ratley, Charlie R. Hayes,Mark Thomas Jenkins, and James R. Stokes immediate and fullreinstatement to their former positions, or to substantially equiva-lent positions in any of the mines operated by the respondent, without-prejudice to their seniority or other rights and privileges;(e)Make whole said Carroll Williams, Straudie Ratley, CharlieR.Hayes, and James R. Stokes for any losses of pay they havesuffered by reason of their discharges, by payment to each of themrespectively of a sum of money equal to that which each would nor-mally have earned as wages during the period from the date of hisdischarge to the date of such offer of reinstatement, less his net earn-ings 26 during said period, but not deducting any amounts saidemployees may have received during such period from United MineWorkers of America ;(f)Make whole said Mark Thomas Jenkins for any loss of payhe has suffered by reason of his discharge, by payment to him of asum of money equal to that which he would normally have earnedas wages from the date of his discharge to February 21, 1938, thedate of the Intermediate Report, and from the date of this Orderto the date of such offer of reinstatement, less his net earnings 26during said period, but not deducting any amounts said employeemay have received_ during such periods from United Mine Workersof America;(g) In the event that United Mine Workers of America, DistrictNo. 23, is selected in the election hereinafter directed as the repre-sentative of the employees in the appropriate unit, and is thereaftercertified by the Board as the exclusive representative of such em-ployees, then, upon request, bargain collectively with United MineWorkers of America, District No. 23, as the exclusive representativeof all of the respondent's production employees at Mines Nos. 2 and8, excluding superintendents, mine foremen, section foremen, roombosses, face bosses, top bosses, entry bosses, electricians in a super-visory capacity, all other supervisory employees, and "guards" or"watchmen," in respect to rates of pay, wages, hours of employment,or other conditions of employment;"Seefootnote 19. DECISIONS AND ORDERS135(h) Immediately post notices to all its employees in conspicuousplaces in and about its mining properties and, particularly, in andabout,each of its mines, tipples,-resereening plants, car shops, stores,camps, and barge plants in Paducah, Kentucky, and maintain suchnotices for a period of at least sixty(60) consecutive days, statingthat the respondent will cease and desist in the manner set forth inparagraphs 1 (a) to 1 (k), both inclusive, and-that it will take theaffirmative action set forth in paragraphs 2 (a) to 2 (g), both in-clusive, of this Order;(i)Notify the Regional Director for the Eleventh Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby-is, dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8(3) of theAct by' discharging Albert Johnson, Miles H. Cannon, and GeorgeHughes, and in so far as it alleges that the respondent has engagedin unfair labor practices within the meaning of Section 8 (5) ofJ he Act.And it is further ordered that the complaint be, and ithereby is, dismissed without prejudice in so far as it alleges that the`respondent has engaged in unfair labor practices-within the mean-ing of Section 8 (3) of the Act by discharging Alfred Arnold.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat.449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that,in order to ascertain representatives for the pur-poses of collective bargaining withWestKentucky Coal Company,Sturgis, Kentucky,an election by secret ballot shall be conducted atsuch time as the Board will in the future direct,under the directionand supervision of the Regional Director for the Eleventh Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III,Section 9,of said Rules and Regu-lations,among all the respondent's production employees at its minesNos. 2 and 8 who were employed by the respondent within a periodto be determined by the Board in the future,but excluding superin-tendents,mine foremen,section foremen,room bosses,face bosses,top bosses,entry bosses,electricians in a supervisory capacity, allother supervisory employees,and "guards"or "watchmen,"to deter-mine whether or not they desire to be represented by United MineWorkers of America, District No. 23, for the purposes of collectivebargaining.